
Exhibit 10.28
 


 


 
ASSET PURCHASE AGREEMENT
 
AMONG
 
HSW INTERNATIONAL, INC.
 
(“PARENT”)
 
DAILY STRENGTH, INC.
(“SELLER”),






SHARECARE, INC.
(“SC”)
 
AND


DS ACQUISITION, INC.
(“PURCHASER”)














 
DATED AS OF October 30, 2009
 

 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
       
1.01  Certain Definitions
1
 
1.02  Additional Definitions
2
 
1.03  Rules of Construction
8
     
ARTICLE II THE TRANSACTION
9
       
2.01  Acquired Assets
9
 
2.02  Excluded Assets
10
 
2.03  Assumed Liabilities
10
 
2.04  No Other Liabilities Assumed
11
 
2.05  Procedures for Assets Not Transferable
11
 
2.06  Allocation
11
 
2.07  Taxes
12
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
12
       
3.01  Existence and Power
12
 
3.02  Authorization; Binding Effect
12
 
3.03  Governmental Authorization and Consents
12
 
3.04  Non-contravention
13
 
3.05  Title to Properties; Absence of Liens; Sufficiency of Assets; Projections
13
 
3.06  Financial Statements; Related Information; Accounts Receivable
13
 
3.07  Absence of Certain Changes
14
 
3.08  [Intentionally Omitted]
14
 
3.09  Material Contracts
15
 
3.10  No Undisclosed Liabilities
15
 
3.11  Litigation
16
 
3.12  Compliance with Laws and Orders
16
 
3.13  Permits
16
 
3.14  Intellectual Property
16
 
3.15  [Intentionally Omitted]
19
 
3.16  Environmental Matters
19
 
3.17  [Intentionally Omitted]
20
 
3.18  Employee Benefit Plans
20
 
3.19  Employees
22
 
3.20  Labor Matters
22
 
3.21  Real Property
23
 
3.17  [Intentionally Omitted]
23
 
3.23  Monthly Page Views; Site Performance / Scalability
23
 
3.24  Books and Records
24
 
3.25  Absence of Unlawful Payments
24
 
3.26  Effect of the Transaction
24

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.27  Finders’ Fees
24
 
3.28  Competing Business Interests
24
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
25
       
4.01  Existence and Power
25
 
4.02  Authorization; Binding Effect
25
 
4.03  Governmental Authorization and Consents
25
 
4.04  Non-contravention
25
 
4.05  Litigation
26
 
4.06  Finders’ Fee
26
 
4.06  Payment of Liabilities
26
     
ARTICLE V CERTAIN COVENANTS AND AGREEMENTS
26
       
5.01  Actions Pending Closing
26
 
5.02  Efforts; Consents
27
 
5.03  Access to Records
27
 
5.04  Notification of Certain Matters
27
 
5.05  Employee Matters
28
 
5.06  Consents; Failure to Obtain Consents
30
 
5.07  Transition Cooperation; Mail Received After Closing
30
 
5.08  Other Post-Closing Expenses
30
 
5.09  Payment of Retained Liabilities
31
 
5.10  Further Assurances.
31
 
5.11  Press Releases and Announcements
31
     
ARTICLE VI CONDITIONS TO CLOSING
32
       
6.01  General Conditions
32
 
6.02  Conditions to Obligations of Parent and Seller
33
 
6.03  Conditions to Obligations of Purchaser
33
 
6.04  Closing
34
     
ARTICLE VII INDEMNIFICATION AND SURVIVAL
34
       
7.01  Survival
34
 
7.02  Indemnification
35
 
7.03  Notice of Indemnification Claims
36
 
7.04  Limitations
38
 
7.05  Right of Setoff
39
     
ARTICLE VIII TERMINATION
39
       
8.01  Termination of Agreement
39
 
8.02  Effect of Termination
40
     
ARTICLE IX CONFIDENTIALITY
40

 
 
 
ii

--------------------------------------------------------------------------------

 
 

       
9.01  Definition
40
 
9.02  Acknowledgments and Agreements by Seller and Parent
41
     
ARTICLE X MISCELLANEOUS PROVISIONS
41
       
10.01  Amendment and Modifications
41
 
10.02  Waiver of Compliance
41
 
10.03  Expenses
42
 
10.04  Remedies
42
 
10.05  Waiver of Jury Trial
42
 
10.06  Notices
42
 
10.07  Governing Law
44
 
10.08  Assignment
44
 
10.10  Counterparts
44
 
10.11  Headings
44
 
10.12  Entire Agreement
44
 
10.13  Third Parties
45
 
10.14  Representation by Counsel; Interpretation
45
 
10.15  Severability
45
 
10.16  Time of Essence
45


Exhibits
     
Exhibit 2.06
–  Purchase Price Allocation
   
Exhibit 6.01(c)
–  Form of Subscription Agreement
   
Exhibit 6.01(d)
–  Form of Promissory Note
   
Exhibit 6.01(e)
–  Forms of Stockholder Agreements
   
Exhibit 6.01(f)
–  Form of Services Agreement
   
Exhibit 6.01(g)
–  Section 6.01(g) Agreements
   
Exhibit 6.02(c)
–  Form of Assignment and Assumption Agreement
   
Exhibit 6.02(d)
–  Form of Standstill Agreement
   
Exhibit 6.02(e)
–  Forms of License Agreements
   
Exhibit 6.03(e)(i)
–  Form of Bill of Sale
   
Exhibit 6.03(e)(ii)
–  Form of Trademark Assignment Agreement


 
 
iii

--------------------------------------------------------------------------------

 
 
 
Asset Purchase Agreement
 
This Asset Purchase Agreement (as amended from time to time pursuant to the
terms hereof, this “Agreement”), is made and entered into as of October 30,
2009, by and among HSW International, Inc., a Delaware corporation (“Parent”),
Daily Strength, Inc. (“Seller”), a Delaware corporation, Sharecare, Inc., a
Delaware corporation (“SC”) and DS Acquisition, Inc., a Delaware corporation
(“Purchaser”).  Certain terms used in this Agreement are defined in Article I.
 
R E C I T A L S
 
A. On November 26, 2008, Parent and Seller entered into an agreement and plan of
merger  (such agreement, as of such date, being the “Merger Agreement”) pursuant
to which, among other things, Seller became a wholly-owned subsidiary of Parent.
 
B. Seller is in the business of providing online communities, support and
discussion groups, and other social-media-based websites and applications for
health and wellness, all under the DailyStrength brand  (collectively, the
“Business”).
 
C. Purchaser wishes to purchase from each of Parent and Seller and each of
Parent and Seller is willing to sell to Purchaser, substantially all of the
assets of Seller and certain assets of Parent, and each of Parent and Seller
desire to assign (and Purchaser is willing to assume) certain liabilities of
Parent and Seller, all on and subject to the terms and conditions set forth in
this Agreement.
 
D. Simultaneous with the Closing, Parent will become a stockholder of Purchaser.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for such other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.01 Certain Definitions.   Each of the following terms shall have the meaning
given such terms as set forth in the section of this Agreement set forth below
opposite such term:
 

 
Defined Term
Section
       
Acquired Assets
2.01
 
Agreement
Preamble
 
Assignment and Assumption Agreement
6.02(c)
 
Assumed Liabilities
2.03
 
Bill of Sale
6.03(e)
 
Business
Recitals
 
Closing
6.04
 
Closing Date
6.04



 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Defined Term
Section
       
COBRA
3.18(e)
 
Employee Plan(s)
3.18(a)
 
ERISA
3.18(a)
 
ERISA Affiliate
3.18(a)
 
Excluded Assets
2.02
 
Financial Statements
3.06(a)
 
Hired Employees
5.05(a)
 
Indemnification Notice
7.03(a)
 
Indemnification Objection Notice
7.03(b)
 
Indemnitee(s)
7.02
 
Indemnitor(s)
7.02
 
Leased Real Property
3.21(b)
 
Material Contract
3.09(a)
 
Merger Agreement
Recitals
 
Parent
Preamble
 
Permit
3.13
 
Permitted Indemnification Claim
7.03(b)
 
Permitted Liens
3.05(a)
 
Purchaser
Preamble
 
Real Property Leases
3.21(b)
 
Retained Liabilities
2.04
 
Securities Act
3.26
 
Seller
Preamble
 
Seller Policy
3.17
 
Separate Counsel
7.03(c)
 
Services Agreement
6.01(f)
 
Third Party Software
3.14(h)
 
Threshold Amount
7.04(a)
 
Trademark Assignment Agreement
6.03(e)
 
Transactions
3.02

                 
1.02 Additional Definitions.
 
  The following terms, when used in this Agreement, shall have the meanings set
forth below:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person, whether by ownership of voting securities, by contract or otherwise.
 
“Annual Financial Statements” means the unaudited balance sheets of the Business
at December 31, 2008 and 2007, and the related consolidated statements of
operations and cash flows of the Business for the years then ended.
 
“Claim” means any and all litigation, claims, demands, actions, causes of
action, suits, injunctions, judgments, decrees, settlements, investigations,
proceedings (administrative, arbitral, mediated or otherwise) and audits of any
nature.
 
 
2

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended or any successor
federal internal revenue law enacted in substitution thereto, and the rules and
regulations promulgated thereunder.
 
“Consent” means any consent, approval, authorization or similar affirmation by
any Person under any Contract, Law or Permit.
 
“Contract” means any contract (including subcontracts), agreement, lease or
other instrument, obligation, understanding, undertaking or other arrangement,
of any kind, whether written or oral (including any amendments and other
modifications thereto) to which Seller is a party.
 
“COTS Software” means commercial off-the-shelf Software that is readily
purchasable or general purpose third party Software that is installed and used
in the operation of the Business without customization or integration (e.g.,
word processing Software).
 
“Covered Employee” means, with respect to Seller or any ERISA Affiliate, any
current or former director, officer, employee or independent contractor, or any
beneficiary thereof.
 
“Damage” means any assessment, loss, injury, damage, Liability, debt, charge
(including any judgment, decree or settlement which gives rise to any of the
foregoing), cost and expense, including interest, penalties, court costs,
reasonable fees and expenses of legal counsel, consultants, experts and other
professional fees, actually incurred by a party.
 
“Debt” means any amount owed (including, without limitation, unpaid interest and
fees thereon) in respect of borrowed money or capitalized lease obligations;
provided, however, Debt shall include any accounts payable that were incurred
other than in the ordinary course of business and any undrawn letters of credit.
 
“Default” means (a) any breach or violation of, default under, contravention of,
or conflict with, any Contract, Law or Permit, (b) any occurrence of any event
that with the passage of time or the giving of notice or both would constitute a
breach or violation of, default under, contravention of, or conflict with, any
Contract, Law or Permit, or (c) any occurrence of any event that with or without
the passage of time or the giving of notice would give rise to a right of any
Person to exercise any remedy or obtain any relief under, to terminate or
revoke, suspend, cancel, or materially modify or change the current terms of, or
renegotiate, or to accelerate the maturity or performance of, or to increase or
impose any Liability under, any Contract, Law or Permit.
 
“Environmental Laws” means any federal, state, local and foreign law, treaty,
judicial decision, regulation, rule, judgment, order, decree or governmental
restriction or requirement or any Contract with any Governmental Authority,
whether now or hereinafter in effect, relating to the environment or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601,
et seq., the Occupational, Safety and Health Act, 29 U.S.C. 651, et seq., the
Clean Air Act, 42 U.S.C. 7401, et seq., the Federal Water Pollution Control Act,
33 U.S.C. 1251, et seq., the Safe Drinking Water Act, 42 U.S.C. 300f, et seq.,
the Hazardous Materials
 
 
3

--------------------------------------------------------------------------------

 
 
Transportation Act, 49 U.S.C. 1802 et seq. and the Emergency Planning and
Community Right to Know Act, 42 U.S.C. 11001 et seq., and other comparable
federal, state, local and foreign laws and all rules, regulations and guidance
documents promulgated pursuant thereto or published thereunder.
 
“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting the Business as currently
conducted.
 
“Final Resolution” of a dispute shall mean when (A) the parties to the dispute
have reached an agreement in writing completely resolving the dispute, (B) a
court of competent jurisdiction shall have entered its final and non-appealable
order with respect to such dispute, or (C) an arbitration or like panel shall
have rendered its final non-appealable determination with respect to a dispute
that the parties have agreed to submit thereto.
 
“Governing Documents” means, with respect to any Person, such Person’s
Certificate of Incorporation, Certificate of Formation, Articles of
Incorporation, Bylaws, Operating Agreement or other similar incorporating and
governing documents.
 
“Governmental Authority” means any federal, state, municipal, local, foreign or
other judicial, administrative, legislative or regulatory agency, department or
commission, tribunal, arbitration panel, commission or other governmental or
quasi-governmental authority, parastatal agency or dispute-resolving body of
competent jurisdiction or other similar entity (including any branch, department
or official thereof).
 
“Hazardous Materials” means any substance, material, liquid or gas defined or
designated as hazardous or toxic (or by any similar term) under any
Environmental Law, or any other regulated material that could result in the
imposition of Liability under any Environmental Law, including petroleum
products and friable materials containing more than one percent (1.0%) asbestos
by weight.
 
“Hirsch Agreements” means that certain Employment Agreement, dated as of
November 26, 2008, by and between Seller and Douglas J. Hirsch (the “Hirsch
Employment Agreement”) and that certain Noncompetition Agreement, dated as of
November 26, 2008, by and between Douglas J. Hirsch and Parent.
 
“Intellectual Property” means any and all of the following together with all
goodwill therein or associated therewith, and all rights therein, thereto and
thereunder:  (a) United States and foreign (i) patents and patent applications
(including reissues, divisions, continuations, continuations-in-part,
extensions, requests for continued examination, continued prosecution
applications and re-examination applications), invention disclosures, and
utility models (collectively, “Patents”), (ii) trademarks, service marks,
certification marks, trade names, trade dress, logos, business and product
names, slogans, and registrations and applications for registration thereof
(collectively, “Marks”), and (iii) copyrights and registrations and applications
for registration thereof (collectively, “Copyrights”); (b) proprietary interests
and rights, whether registered or unregistered, in, under and to maskworks and
registrations and applications for registration thereof, inventions (whether or
not patentable), improvements, methods, processes,
 
 
4

--------------------------------------------------------------------------------

 
 
procedures, protocols, designs, products and other specifications, formulae,
trade secrets and rights therein, know-how, database rights, data in and the
organization and structure of databases, website content, domain names, internet
protocol address space, Software (including source and object code), industrial
models, confidential, technical and business information, and manufacturing,
engineering and technical drawings and manuals and documentation; (c)
proprietary interests or rights, including moral rights, in, under or to any
similar intangible asset of a technical, business, scientific or creative
nature, including slogans, logos, trade dress and the like; and (d) proprietary
interests or rights in, under or to any documents, Records or other tangible or
electronic media containing or comprising any of the foregoing or any part
thereof.
 
“Interim Financial Statements” means Seller’s unaudited balance sheet as of the
Recent Balance Sheet Date, and the related combined consolidated statements of
operations and cash flows for the interim period then ended.
 
“IRS” means the United States Internal Revenue Service, and any successor agency
thereto.
 
“Law” means any statute, law, code, ordinance, regulation, rule (including any
rule of common law), judgment, injunction, settlement, award, writ, order or
decree or other requirement of any Governmental Authority.
 
“Liability” means, with respect to any Person, any Liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, determined, determinable, disputed
or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise, and whether or not the same is required to be accrued
on the financial statements of such Person.
 
“Licensed Intellectual Property” means any Intellectual Property that is
licensed to Seller by a third party.
 
“Lien” means, with respect to any asset, any charge, claim, community or other
marital property interest, condition, equitable interest, lien, option, pledge,
security interest, mortgage, right of way, easement, encroachment, servitude,
right of first option, right of first refusal or similar restriction, including
any restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Losses” means any loss, assessment, payment, damage, Liability, debt, charge
(including any judgment and decree which gives rise to any of the foregoing),
cost and expense, including interest, penalties, court costs (including costs of
settlement), reasonable attorneys’ fees and expenses.
 
“Material Adverse Effect” means any event, fact, condition, change, circumstance
or effect that is materially adverse to: (i) the Business, its properties,
results of operations or condition (financial or otherwise), the Acquired Assets
or the Assumed Liabilities, taken as a whole; or (ii) the ability of Parent or
Seller to consummate the Transactions.
 
 
5

--------------------------------------------------------------------------------

 
 
“Open Source Materials” means Software or other material: (i) that is
distributed as “free software”, “open source software” or under similar
licensing or distribution models, including the GNU General Public License, the
GNU Lesser General Public License, the Mozilla Public License, the BSD licenses,
the Artistic License, the Netscape Public License, the Sun Community Source
License, and the Sun Industry Standards License and the Apache License; or (ii)
that requires as a condition of use, modification, and/or distribution of such
software that such software or other software incorporated into, derived from,
or distributed with such software: (A) be disclosed or distributed in source
code form; (B) be licensed for the purpose of making derivative works; or (C) be
redistributable at no or minimal charge.
 
“Owned Intellectual Property” means any Intellectual Property, or interest
therein, that is owned by Seller.
 
“Page View” means a request by a human web user unaffiliated with Parent or
Seller to load a page of a website, as measured by Omniture or a similar
measurement system.
 
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited Liability company, joint venture,
association, trust, Governmental Authority or other entity or organization.
 
“Prohibited Territory’ means any and all States within the United States.
 
“Purchaser’s Knowledge” means the actual knowledge, or such knowledge as would
or should be obtained after reasonable inquiry, of any officer of SC or
Purchaser.
 
“Recent Balance Sheet” means the balance sheet of Seller as of the Recent
Balance Sheet Date.
 
“Recent Balance Sheet Date” means August 31, 2009.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Registered Intellectual Property” means all patents, registered copyrights,
registered trademarks, and domain names, and all applications for any of the
foregoing.
 
“Related Person” means (a) with respect to an individual, each other member of
such individual’s Family, any Person that is directly or indirectly controlled
by any one or more members of such individual’s Family, any Person in which
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest, and any Person with respect to which one or more members of
such individual’s Family serves as a director, officer, partner, member,
executor or trustee (or in a similar capacity), and (b) with respect to a Person
other than an individual, any Person that directly or indirectly controls, is
directly or indirectly controlled by or is directly or indirectly under common
control with such specified Person, any Person that holds a Material Interest in
such specified Person, each Person that serves as a director, officer, partner,
member, executor or trustee of such specified Person (or in a similar capacity),
any Person in which such specified Person holds a Material Interest, and any
Person with respect to which such specified Person serves as a general partner,
manager, or a trustee (or in a similar capacity).  For
 
 
6

--------------------------------------------------------------------------------

 
 
this purpose, the “Family” of an individual includes (i) the individual, (ii)
the individual’s spouse, (iii) any other natural person who is related to the
individual or the individual’s spouse within the second degree and (iv) any
other natural person who resides with such individual, and “Material Interest”
means direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of voting securities or other voting
interests representing at least ten percent (10%) of the outstanding voting
power of a Person or equity securities or other equity interests representing at
least ten percent (10%) of the outstanding equity securities or equity interests
in a Person.
 
“Representative” means, with respect to any Person, its officers, directors,
employees, representatives and agents.
 
“Schedule of Exceptions” means and refers to the schedule of exceptions prepared
by Seller and delivered to Purchaser dated the date hereof and identifying
exceptions to the warranties and representations set forth in, and other
disclosure matters required by, Article III, which has been prepared by
Seller.  Any disclosure made in any Section of the Schedule of Exceptions is
deemed to be referred to on all other Sections of the Schedule of Exceptions to
which such matter logically relates and where such reference is readily apparent
from the matters disclosed on the first Section to the Schedule of Exceptions as
if set forth on such other Sections of the Schedule of Exceptions.
 
“Seller Intellectual Property” means Owned Intellectual Property and Licensed
Intellectual Property, cumulatively.
 
“Seller’s Knowledge” means the actual knowledge, or such knowledge as would or
should be obtained after reasonable inquiry, of Henry N. Adorno, Douglas Hirsch,
Shawn Meredith, Greg Swayne, Bradley T. Zimmer, Eric Orme or Lars Nilson.
 
“Software” means all computer software, including application software, system
software and firmware, and all source code and object code versions thereof, in
any and all forms and media, and all documentation and media constituting,
describing or relating to the above.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other organization, whether incorporated or
unincorporated, (i) of which such Person or any other Subsidiary of such Person
is a general partner  or managing member or (ii) of which at least a majority of
the stock, member interests, partnership interests, or other equity interests of
which having by their terms ordinary voting power to elect a majority of the
Board of Directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such Person or by any one or more of its Subsidiaries, or by such Person and
one or more of its Subsidiaries.
 
“Tax” or “Taxes” means (i) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), custom duties, capital stock, franchise, profits, withholding, social
security (or similar excises), unemployment, disability, ad valorem, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax, impost or duty of any
kind whatsoever, including any
 
 
7

--------------------------------------------------------------------------------

 
 
interest, penalty, or addition thereto, whether disputed or not, by any
Governmental Authority responsible for imposition of any such tax (domestic or
foreign), (ii) Liability for the payment of any amount of the type described in
clause (i) as a result of being or having been on or before the Closing Date a
member of an affiliated, consolidated, combined or unitary group, or a party to
any agreement or arrangement, as a result of which Liability of Seller to a
Governmental Authority is determined or taken into account with reference to the
Liability of any other Person, and (iii) Liability for the payment of any amount
as a result of being party to any Tax Sharing Agreement or with respect to the
payment of any amount of the type described in (i) or (ii) as a result of any
existing express or implied obligation (including an indemnification
obligation).
 
“Tax Return” means any return, declaration, disclosure, election, schedule,
estimate, report, claim for refund, estimates or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
 
“Tax Sharing Agreement” means any agreement or arrangement (whether or not
written) binding on Seller that provides for the allocation, apportionment,
sharing or assignment of any Tax Liability or benefit, or the transfer or
assignment of income, revenues, receipts or gains for the principal purpose of
determining any Person’s Tax Liability.
 
“Transaction Documents” means this Agreement, the Assignment and Assumption
Agreement, the Bill of Sale, the Trademark Assignment Agreement and the
certificates required by Sections 6.02(f) and 6.03(f).
 
“Virus” means any technique, Software, computer instruction, code or device or
method, which is designed or intended to damage, delete, corrupt, impair, gain
unauthorized access to or take over the operation of, or prevent or hinder
access to any computer or other hardware, network, Software, any storage medium
or device, data, or database or which does any of the same (whether by, in whole
or part, installing itself, enabling remote unauthorized access, or altering,
erasing, duplicating, rearranging within or bombarding the computer or other
hardware, network, Software, any storage medium or device, data, or database or
otherwise), including computer viruses, worms, trojan horses, salamis, trap
doors, back doors, spybots, sniffers, botnets, and all other so-called “malware”
and any other similar things of like intent, use or purpose, but excluding any
technique, Software, computer instruction, code or device or method designed for
Seller for rendering computer network operations services, information assurance
and cybersecurity technology services relating to information leakage detection
and prevention, insider communications and threat detection, internet/intranet
usage monitoring and external network surveillance, information operations,
computer network attack or computer network exploitation.
 
1.03 Rules of Construction.   This Agreement shall be construed in accordance
with the following rules of construction:
 
(a) the terms defined in this Agreement include the plural as well as the
singular;
 
(b) all references in the Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated articles, sections and other
subdivisions of the body of this Agreement;
 
 
8

--------------------------------------------------------------------------------

 
 
(c) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms;
 
(d) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
 
(e) the words “includes” and “including” are not limiting; and
 
(f) all references to days shall be deemed to refer to calendar days unless this
Agreement specifically refers to “business days,” in which event Saturdays,
Sundays, federal and New York holidays shall be excluded.
 
ARTICLE II
THE TRANSACTION
 
2.01 Acquired Assets.  Subject to the terms and conditions set forth in this
Agreement, at the Closing: (i) Seller shall sell, convey, assign, transfer and
deliver to Purchaser and Purchaser shall purchase, accept, acquire and take
assignment and delivery of, all right, title and interest in, to and under the
assets of Seller used or held for use in the Business (wherever located and
whether tangible or intangible); and (ii) Parent shall sell, convey, assign,
transfer and deliver to Purchaser and Purchaser shall purchase, accept, acquire
and take assignment and delivery of, the Hirsch Agreements and those assets
identified on Schedule 2.01 (collectively, the “Acquired Assets”) free and clear
of all Liens (except for Permitted Liens), except for the Excluded Assets.  The
Acquired Assets include the following, to the extent used in or held for use in
the Business:
 
(a) all right, title and interest under Contracts, including the Hirsch
Agreements;
 
(b) all computer equipment, conferencing and conferencing related equipment,
devices, messaging and messaging related equipment (and all lease rights
associated with any such equipment to the extent legally assignable), including
data processing hardware and related telecommunications equipment, media and
tools, and any equipment subject to an operating lease (to the extent legally
assignable);
 
(c) all Seller Intellectual Property;
 
(d) all technical and descriptive materials relating to the acquisition, design,
development, use or maintenance of computer code and program documentation and
materials;
 
(e) all of Seller’s data and information, in any medium, including proprietary
and confidential information and trade secrets, such as client, customer,
supplier and vendor lists, catalogs, research material, technical information,
source code and object code, know-how and information regarding processes and
procedures;
 
(f) all books, records, files, papers or software, whether in hard copy or
computer format, and all delivery platforms, gateways, “on ramp” connections and
access points;
 
 
9

--------------------------------------------------------------------------------

 
 
(g) all operational data, creative materials, marketing information, advertising
materials, sales and promotional literature, studies, reports, sales records,
sales agent records, manuals and data, sales and purchase correspondence,
billing systems, engineering information, customer files (including customer
credit and collection information), historical and financial records and quality
control data;
 
(h) all office furniture, fixtures and other equipment;
 
(i) all warranties, indemnities or other rights and causes of action relating to
the Acquired Assets;
 
(j) all goodwill and intangible assets related to, arising from or used in
connection with the Business;
 
(k) all permits, licenses, Consents, approvals, certificates, variances or other
authorizations required in connection with the operation of the Business;
 
(l) all URL/Internet domain names and all rights thereto including the URLs
listed on Section 2.01(m) of the Schedule of Exceptions;
 
(m) any other personal property that is not an Excluded Asset and that is used,
held for use, or arises from, the Business; and
 
(n) any other asset or Contract listed on Section 2.01(n) of the Schedule of
Exceptions.
 
2.02 Excluded Assets.  The following assets of Seller and Parent (collectively,
the “Excluded Assets”) shall be retained by such Person, and are not being sold
or assigned to Purchaser hereunder:
 
(a) all accounts receivable, trade receivables, notes receivable, contingent
rights, deposits, advances and other receivables;
 
(b) all taxpayer and other identification numbers and minute books, stock
transfer books and other documents relating to the organization, maintenance,
and existence of Seller as a corporation;
 
(c) Seller’s and Parent’s rights under this Agreement and the agreements to be
executed by Seller in connection herewith; and
 
(d) all assets of Seller not used or held for use in the Business, including
such other assets of Seller specifically listed on Section 2.02(d) of the
Schedule of Exceptions, and all assets of Parent other than the Hirsch
Agreements and those assets set forth on Schedule 2.01.
 
2.03 Assumed Liabilities.  As the consideration for the Acquired Assets, subject
to Section 2.04, at the Closing, Purchaser or SC, as applicable shall assume the
following Liabilities (and only the following Liabilities) of Seller or Parent
(the “Assumed Liabilities”):
 
 
10

--------------------------------------------------------------------------------

 
 
(a) Purchaser shall assume those obligations of Seller to be performed after the
Closing under those Contracts and Permits constituting Acquired Assets, in each
case solely to the extent legally assigned to Purchaser, but excluding any
obligations or Liabilities arising from or related to any Default of any such
Contract or Permit due to activities or events occurring on or prior to the
Closing.
 
(b) SC shall assume any Earn-Out Payment (as defined in the Merger Agreement) to
which Parent becomes obligated pursuant to the terms of the Merger Agreement, in
any case, to the extent arising from Page View metrics calculated for any time
period following the Closing.
 
For the avoidance of doubt, neither SC nor Purchaser shall assume (or be deemed
to assume) any Liability for: (i) any Earn-Out Payment arising out of Page View
metrics calculated for any time period prior to Closing (or pre-Closing
activities affecting any such Page View metrics); or (ii) any action or omission
of any Person (other than SC or Purchaser) on or before the Closing  or in
connection with the Closing which affects or allegedly affects any pre- Closing
or post-Closing Page Views and/or Earn-Out Payments, and, in each case, no such
Liability shall be (or deemed to be) an Assumed Liability.
 
2.04 No Other Liabilities Assumed.  Notwithstanding anything in this Agreement
to the contrary, neither SC, Purchaser nor any of their respective Affiliates
shall assume and in no event shall be deemed to have assumed, any Liability of
Parent, Seller or any of their respective Affiliates whatsoever (collectively,
the “Retained Liabilities”), other than as specifically set forth in Section
2.03.  Without limiting the generality of this Section 2.04, neither SC nor
Purchaser is assuming any obligation for, and shall have no responsibility with
respect to: (a) Taxes; (b) charges or assessments of any Governmental Authority;
or (c) any other Liabilities arising out of the pre-Closing operations of the
Business (including accounts payable or other obligations under any Contract).
 
2.05 Procedures for Assets Not Transferable.  If any Contract, Permit, or any
other property or right included in the Assumed Liabilities or the Acquired
Assets is not assignable or transferable without the Consent of any Person, and
such Consent has not been obtained prior to the Closing Date, this Agreement and
the related instruments of transfer shall not constitute an assignment or
transfer thereof, and Purchaser shall not assume Seller’s or Parent’s
obligations with respect thereto.
 
2.06 Allocation.  Within thirty (30) days of the Closing Date, the parties shall
allocate the value of the Assumed Liabilities among the Acquired Assets, and
such allocation shall be attached to this Agreement as Exhibit  2.06.  Each of
SC, Purchaser, Parent and Seller shall, within thirty (30) days of the date of
any post-Closing payment made pursuant to or in connection with this Agreement,
revise Exhibit 2.06 to the extent necessary to reflect any such post-Closing
payment.  Such allocation is intended to comply with the requirements of Section
1060 of the Internal Revenue Code of 1986, as amended.  Each of Parent, Seller,
SC and Purchaser shall file Form 8594 with their respective Tax Returns
consistent with such allocation.  The parties shall treat and report the
transaction contemplated by this Agreement in all respects consistently for
purposes of any federal, state or local tax, including the calculation of gain,
loss and basis pursuant
 
 
11

--------------------------------------------------------------------------------

 
 
to this Section 2.06.  The parties shall not take any action or position
inconsistent with the obligations set forth in this Section 2.06, except as may
otherwise be required by applicable Law.
 
2.07 Taxes.  Seller shall pay all Taxes and fees imposed by Governmental
Authorities and required to be paid in connection with or arising from the sale,
transfer, or assignment of the Acquired Assets.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT
 
Except as set forth in the Schedule of Exceptions, each of Parent and Seller,
jointly and severally, represents and warrants to each of SC and Purchaser the
following matters both as of the date of this Agreement and as of the Closing
Date (except to the extent that a representation or warranty expressly states
that such representation or warranty is made only as of an earlier date or as of
the date of this Agreement):
 
3.01 Existence and Power.   Each of Parent and Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.  Seller has all power and authority required to use or own its
property and assets that it purports to use or own and to carry on the Business
as now conducted.  Seller is duly qualified to do business as a foreign
corporation and is in good standing in the State of California and in each other
jurisdiction (if any) where the character of the property owned or leased by it
and used in the Business or the nature of its Business activities makes such
qualification necessary.  Section 3.01 of the Schedule of Exceptions sets forth
a list of those jurisdictions in which Seller is so qualified to do business.
 
3.02 Authorization; Binding Effect.   Each of Parent and Seller has all
requisite power and authority required to enter into this Agreement and each
other Transaction Document to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby (collectively, the “Transactions”).  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the consummation by Parent and Seller of the Transactions have been
duly authorized by all necessary corporate or other action on the part of such
Person in accordance with the laws of the State of Delaware and such Person’s
Governing Documents.  This Agreement constitutes a valid and binding agreement
of each of Parent and Seller enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at
law).  All other Transaction Documents delivered at Closing by either Parent or
Seller will be duly and validly executed by such Person.
 
3.03 Governmental Authorization and Consents.   Except for those Consents,
filings or notices set forth in Section 3.03 of the Schedule of Exceptions, no
Consent of, filing with, or notice to, any Governmental Authority, lender,
lessor, creditor, stockholder or any other Person is required by either Parent
or Seller in connection with the execution, delivery and performance by such
Person of this Agreement, any other Transaction Document to which such Person is
a party, or the consummation of the Transactions.
 
 
12

--------------------------------------------------------------------------------

 
 
3.04 Non-contravention.   The execution and delivery of the Transaction
Documents by each of Parent and Seller, the performance by each of Parent and
Seller of its obligations under the Transaction Documents to which it is a
party, and the consummation of the Transactions do not and will not (i)
contravene or conflict with any of such Person’s Governing Documents, (ii)
assuming compliance with the matters referred to in Section 3.03, contravene or
conflict with any applicable provision of any Law binding upon or applicable to
such Person or the Acquired Assets, (iii) assuming compliance with the matters
referred to in Section 3.03 and except as set forth in Section 3.04 of the
Schedule of Exceptions, require notice, or constitute a Default, under any
provision of any Contract binding upon such Person or by which the Acquired
Assets may be bound or subject, or any Permit held by such Person, or (iv)
result in the creation or imposition of any Lien on any of the Acquired Assets.
 
3.05 Title to Properties; Absence of Liens; Sufficiency of Assets; Projections.
 
(a) Seller has indefeasible legal and beneficial title to or sufficient other
valid and enforceable rights to possess and use or, in the case of its leased
property and assets, valid leasehold interests in, all of the Acquired Assets,
free and clear of all Liens, except (i) as set forth in Section 3.05(a) of the
Schedule of Exceptions, and (ii) for Liens for Taxes not yet due and payable,
and (iii) for Liens that do not materially detract from the value of the
property or asset subject thereto or materially impair the operations of the
Business (collectively, “Permitted Liens”).   All Acquired Assets are in good
operating condition and repair, ordinary wear and tear excepted, and are usable
in the ordinary course of business consistent with past practices.
 
(b) There are no Claims affecting the Acquired Assets or Assumed Liabilities
pending or, to Seller’s Knowledge, threatened that might materially detract from
the value, interfere with any present use or adversely affect the marketability
of any such property or assets.
 
(c) The Acquired Assets constitute all of the assets and property used or held
for use in connection with the Business and constitute all of the assets and
property necessary to conduct the Business as currently conducted by Seller.
 
(d) All projections of the future operations of the Business previously
delivered to SC or Purchaser were made in good faith by Seller’s management
based upon reasonable assumptions at the time of the projections.
 
3.06 Financial Statements; Related Information.
 
(a) Section 3.06(a) of the Schedule of Exceptions sets forth true, correct and
complete copies of the Annual Financial Statements and Interim Financial
Statements (the “Financial Statements”).  The Financial Statements: (i) were
prepared from the books and records of Seller and fairly present, in all
material respects, the financial position of Seller as of the dates thereof and
the results of operations and cash flows for the periods then ended, (ii) were
prepared in accordance with GAAP on a consistent basis (subject in the case of
Interim Financial Statements to normal recurring year-end adjustments and the
absence of notes thereto), and (iii) except as indicated therein, reflect all
Liabilities of Seller required to be reflected or disclosed therein as
historically applied by Seller on a consistent basis.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Reserves for warranty claims, Liabilities and bad debts on the Financial
Statements reflect all facts and circumstances which were known to the
management of Seller as of each date such Financial Statements were prepared and
are sufficient to pay for such warranty claims, Liabilities, bad debts,
estimates to complete and amounts payable.  Seller does not hold any inventory
for sale.
 
(c) Seller has no issued and outstanding invoices for payments due in
consideration for services not yet rendered or goods not yet delivered as of the
Closing Date.
 
3.07 Absence of Certain Changes.  Since December 31, 2008, Seller has conducted
the Business in the ordinary course consistent with past practice and, except as
disclosed in the applicable subpart of Section 3.07 of the Schedule of
Exceptions, there has not been:
 
(a) any acquisition by Seller of material assets, including stock or other
equity interest, from any Person (whether by merger, consolidation or
combination or acquisition of stock or assets) or any sale, lease, license or
other disposition of material assets or property of Seller, other than in the
ordinary course of business consistent with past practices;
 
(b) any creation or assumption by Seller of any Lien (other than Permitted
Liens) on any Acquired Asset;
 
(c) any condemnation, seizure, damage, destruction or other casualty loss or
materially adverse change (whether or not covered by insurance) to the Acquired
Assets and, to Seller’s Knowledge, no such loss is threatened;
 
(d) any material transaction or commitment made, or any Material Contract
entered into, amended or terminated by Seller or any relinquishment by Seller of
any Material Contract or other material right, other than those contemplated by
this Agreement;
 
(e) any change in any method of accounting or accounting practice by Seller;
 
(f) a cancellation, compromise or settlement of any material debt or pending or
threatened Claim or waiver or release of any material right relating to the
Business;
 
(g) any material adverse change in Seller’s relations with the material
customers, distributors, suppliers or agents of the Business (or, to Seller’s
Knowledge, any threatened loss of any of the foregoing);
 
(h) any delay or postponement by Seller in the payment of accounts payable and
other Liabilities relating to the Business, in each case outside the ordinary
course of business;
 
(i) any notice of any actual or threatened labor trouble, strike, walk out,
picketing, boycott or other similar occurrence; or
 
(j) any Contract entered into, other than this Agreement, to take any actions,
or cause to be taken, any of the actions specified in this Section 3.07.
 
3.08 [Intentionally Omitted].
 
 
14

--------------------------------------------------------------------------------

 
 
3.09 Material Contracts.
 
(a) Section 3.09(a) of the Schedule of Exceptions identifies, as of the date of
this Agreement, each Contract relating to the Business, including the Merger
Agreement and the Hirsch Agreements, and identifies the nature of such Contract
(each a “Material Contract”).  Seller or Parent, as applicable, has delivered
true and complete copies of each Material Contract to Purchaser (each of which
is an Acquired Asset).
 
(b) Each Material Contract constitutes a valid and binding obligation of Seller
or Parent or both of them, as applicable, is in full force and effect and is
enforceable against it and, to Seller’s Knowledge, each other party thereto, in
accordance with its terms, subject to general equitable principles (regardless
of whether such enforceability is considered in a proceeding at equity or at
law), and except as enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application relating to creditors’ rights.  Seller has paid in full all
amounts due and payable under the Material Contracts, and has satisfied in full
all of the Liabilities under the Material Contracts, except: (i) accrued
Liabilities which are Retained Liabilities, all of which will be paid by Seller
when due; (ii) Liabilities disputed in good faith by Seller and set forth on
Section 3.09(b) of the Schedule of Exceptions; and (iii) Liabilities with
respect to the Hirsch Agreements. Parent has paid in full all amounts due and
payable under the Hirsch Agreements.  Neither Seller, Parent nor, to Seller’s
Knowledge, any other party is in Default under any Material Contract, and Seller
(or, with respect to the Hirsch Agreements and the Merger Agreement, Parent) has
complied in all material respects with all of the terms and obligations
resulting from the termination of any Material Contract.  Since December 31,
2008, neither Seller nor Parent  has received any written notice that it is in
Default under any Material Contract.
 
(c) Except as set forth in Section 3.09(c)(i), neither Parent nor Seller
intends, and, to Seller’s Knowledge, no other Person intends to terminate
(whether for cause or convenience) or declare a Default under any Material
Contract before expiration of its stated term.  Except as set forth in Section
3.09(c)(ii) of the Schedule of Exceptions, no Claim under any Material Contract
is pending or, to Seller’s Knowledge, threatened against Seller or Parent.  To
Seller’s Knowledge, there are no pending renegotiations of, or outstanding
rights to renegotiate, any amounts paid or payable under any Material Contract,
and no Person has made a written demand to Seller or Parent for any such
renegotiation.
 
3.10 No Undisclosed Liabilities.  There are no Liabilities of Seller of any kind
whatsoever and, to Seller’s Knowledge, there are no existing conditions,
situations or circumstances which reasonably would be expected to result in such
a Liability, other than:
 
(a) Liabilities disclosed or provided for in the Recent Balance Sheet;
 
(b) Liabilities incurred in the ordinary course of business consistent with past
practice since the Recent Balance Sheet Date, which individually or in the
aggregate are not material; and
 
(c) Liabilities for Taxes accrued but not yet due and payable.
 
 
15

--------------------------------------------------------------------------------

 
 
3.11 Litigation.   Except as set forth in Section 3.11 of the Schedule of
Exceptions, there is no Claim pending against or, to Seller’s Knowledge,
threatened against or affecting Seller or any of its officers, directors or
managers in their capacity as such before any Governmental Authority, in each
case which is related to or would otherwise affect the Business, the Acquired
Assets or the Assumed Liabilities.  Seller is not subject to any judgment, order
or decree which is related to or affects the Business, the Acquired Assets or
the Assumed Liabilities.  There are no Claims pending by Seller or which Seller
presently intends to initiate relating to the Business, the Acquired Assets or
the Assumed Liabilities.
 
3.12 Compliance with Laws and Orders.   Seller is not in material Default under,
has not materially Defaulted, and is not, and to Seller’s Knowledge, has not
been, under investigation with respect to or been threatened to be charged with
or given notice of any material Default under any Law applicable to the
Business, the Acquired Assets or the Assumed Liabilities.  Since December 31,
2008, Seller has not received any written notice from any Governmental Authority
to the effect that Seller is not in compliance with any Law applicable to the
Business, the Acquired Assets or the Assumed Liabilities.
 
3.13 Permits.   Section 3.13(a) of the Schedule of Exceptions correctly sets
forth a list of each material license, franchise, permit, order, registration,
certificate, approval or other similar authorization of a Governmental Authority
affecting, or relating in any way to, the Business or the ownership or operation
of the Acquired Assets (each a “Permit”), and each pending application for any
Permit, together with the name of the Governmental Authority issuing such Permit
or with which such application is pending.  Seller has all Permits required to
carry on the Business as now conducted.  Except as set forth in Section 3.13(b)
of the Schedule of Exceptions, (i) the Permits are valid and in full force and
effect, (ii) Seller is not in material Default under any Permit, (iii) no
proceeding is pending or, to Seller’s Knowledge, threatened, to revoke or limit
any Permit, and (iv) none of the Permits will be terminated or impaired or
become terminable, in whole or in part, as a result of the Transactions.  Since
December 31, 2008, Seller has not received any written notice from any
Governmental Authority to the effect that Seller is not in compliance with any
Permit.
 
3.14 Intellectual Property.
 
(a) Ownership; Sufficiency.
 
(i) Seller Intellectual Property consists of and comprises all of the
Intellectual Property: (A) used in or required to conduct the Business as
currently conducted by Seller; and (B) immediately following the Closing,
sufficient for Purchaser to conduct the Business as conducted immediately prior
to Closing and to perform all obligations under all Material Contracts.  Seller
has not granted, transferred or assigned any right or interest in the
Intellectual Property constituting Acquired Assets to any Person.
 
(ii) Section 3.14(a)(ii)(A) of the Schedule of Exceptions contains a complete
list of: (A) all Licensed Intellectual Property, Registered Intellectual
Property, and Owned Intellectual Property; (B) all products and services that
are distributed, sold, or licensed by Seller and relating to the Business; and
(C) all Material Contracts pursuant to which: (1) Seller licenses its
Intellectual Property to third parties; or (2) Seller licenses Intellectual
Property from third parties.  Seller owns the entire right, title and interest
in the Owned Intellectual Property and,
 
 
16

--------------------------------------------------------------------------------

 
 
to Seller’s Knowledge, all Owned Intellectual Property is valid and enforceable
and in full force and effect.  To Seller’s Knowledge, no Owned Intellectual
Property is subject to any Claims that challenge the validity or scope of
Seller’s rights therein.  Except as set forth on Section 3.14(a)(ii)(A) or (B)
of the Schedule of Exceptions, there are no Contracts or arrangements in effect
with respect to the marketing, distribution or promotion of the Intellectual
Property by any salesperson, distributor, sublicensor or other remarketer or
sales organization.
 
(iii) Seller owns all Intellectual Property developed by former and current
personnel of Seller (including employees, contract workers, temporary workers
and agents) during and in the course of their employment or Contract with or by
Seller.  Except as indicated in Section 3.14(a)(iii) of the Schedule of
Exceptions, all of Seller’s current and former employees, consultants,
contractors, contract workers, temporary workers, agents and other consultants
who have contributed to or participated in the conception, reduction to practice
or development of any Owned Intellectual Property; (A) have been a party to a
valid and enforceable agreement with Seller that accords Seller full and
exclusive and original ownership of all Intellectual Property developed by such
individuals for Seller; or (B) have executed valid and enforceable instruments
of assignment in favor of Seller as assignee, such instruments conveying to
Seller effective and exclusive ownership (including a waiver of any applicable
moral rights therein) of all such Intellectual Property; and (z) have executed
valid and enforceable agreements protecting the confidential information of
Seller and third parties in the possession of Seller from unauthorized use and
disclosure.
 
(b) Adverse Effect.  The execution and delivery of this Agreement and the other
Transaction Documents by Seller and the consummation by Seller of the
Transactions contemplated by this Agreement will neither result, before or after
the Closing, in any termination or loss or impairment of, or give rise to any
Lien on, nor require payment of any fee to any third party owners of, any Seller
Intellectual Property.
 
(c) Liens.  Seller has not assigned, hypothecated or otherwise encumbered title
in and to any of the Owned Intellectual Property, and Seller has not made or
entered into any covenants and agreements not to assert or enforce any Owned
Intellectual Property against, another Person (other than licenses and rights
granted pursuant to the Contracts listed in Section 3.14(c) of the Schedule of
Exceptions or pursuant to non-exclusive licenses granted to end user customers
in the ordinary course of business).  The Owned Intellectual Property is free
and clear of any Liens (other than licenses and rights granted pursuant to the
contracts listed in Section 3.14(c) of the Schedule of Exceptions or pursuant to
non-exclusive licenses granted to end user customers in the ordinary course of
business).  Seller is not obligated to pay any further sums to another Person
for or based on the prior use of Seller Intellectual Property.  Seller does not
have any Contract to pay any former or current personnel of Seller (including
employees, contract workers, temporary workers and agents) any sums for Seller’s
ownership or use of any Owned Intellectual Property.
 
(d) Infringement. To Seller’s Knowledge, the Business and Acquired Assets do not
infringe, misappropriate, or violate the terms of license of any Intellectual
Property or Intellectual Property right of any third party.  To Seller’s
Knowledge, no third party is infringing or has infringed any Owned Intellectual
Property in a manner that would lead to any material Liability if appropriate
and commercially reasonable measures are taken after receiving written
 
 
17

--------------------------------------------------------------------------------

 
 
notice of such infringement.  Seller has not received any notice alleging that
the conduct of the Business infringes, misappropriates, or violates the terms of
license of any Intellectual Property or Intellectual Property rights of any
third party other than immaterial notices received in the ordinary course of
business where Seller has responded by ceasing or altering the conduct that gave
rise to such notices.  There is no Claim pending or, to Seller’s Knowledge,
threatened which challenges the validity, enforceability or ownership of any
Owned Intellectual Property.  Except as disclosed in Schedule 3.14(d)(i), Seller
has not been sued at any time for infringing any Intellectual Property or
Intellectual Property right of another Person.  There are no Claims of
infringement of Intellectual Property or Intellectual Property rights pending
or, to Seller’s Knowledge, threatened against any Person who would be entitled
to indemnification by Seller for such Claims.  Other than pursuant to the
contracts listed in Section 3.14(d)(ii) of the Schedule of Exceptions, Seller
has not entered into any Contracts that contain express indemnification
provisions obligating Seller to indemnify any other party against any charge
that a deliverable delivered by Seller to such party infringes any Intellectual
Property or Intellectual Property rights of another Person.
 
(e) Know-How.  Except as disclosed in Section 3.14(e) of the Schedule of
Exceptions, there have been no disclosures by Seller to any other Person, other
than disclosures to Persons who are bound to hold such information in confidence
pursuant to valid and enforceable agreements or obligations or otherwise by
operation of Law, of any confidential information that Seller holds as a trade
secret and that is material to the operation of the Business, the unauthorized
public disclosure of which was, is or could result in a Material Adverse Effect.
To Seller’s Knowledge, no material breach or other violation of such
confidentiality agreements or obligations (including, without limitation, any
breach or violation that materially lessens the value of any material trade
secret of Seller applicable to the Business) exists.
 
(f) Protection.  Seller has taken all reasonable measures to (i) protect the
proprietary nature of the Owned Intellectual Property, and has implemented
policies therefor, and (ii) ensure the physical and electronic protection of
trade secrets from unauthorized access, disclosure, use or modification.  To
Seller’s Knowledge, no acts or omissions have occurred that would invalidate,
reduce or eliminate, in whole or in part, the enforceability, scope or value of,
or Seller’s entitlement to use any material trade secret or other Intellectual
Property referenced in Section 3.14(a), or otherwise impair the Business as it
is presently conducted. All registrations included in the Intellectual Property
used in the Business are in full force and effect, and all applicable fees with
respect thereto have been paid.
 
(g) Joint Ownership.  No Owned Intellectual Property is owned jointly by Seller
with a third party where an accounting is due to a joint owner for any
exploitation of such Intellectual Property.
 
(h) No Embedded Third Party Software.  No Owned Intellectual Property contains
or requires to function any Software that is owned by or proprietary to any
third party (“Third Party Software”), including any Third Party Software that is
a part of, embedded in, linked to (whether by static or dynamic linking) or
otherwise incorporated in or into the Owned Intellectual Property, except for
Third Party Software that is identified as such in: (i) a log-on flash screen or
“About” file embedded in the Owned Intellectual Property that is displayed to or
readily accessible by a normal end-user thereof; and/or (ii) as disclosed in
Section 3.14(h) of the Schedule of Exceptions.  For clarity, this Section
3.14(h), and the term “Third Party Software,” applies to
 
 
18

--------------------------------------------------------------------------------

 
 
and includes, COTS Software, Open-Source Materials and any other software or
software code owned by or proprietary to any third party, whether or not
separately compliable or separately available.   The Acquired Assets contain no
other programming or materials in which any third party may claim superior,
joint or common ownership.
 
(i) Open-Source Materials.  Except as disclosed in Section 3.14(i) of the
Schedule of Exceptions, Seller does not use in the Business, and none of the
Software owned, used or distributed by Seller in its operation of the Business
incorporates, includes or is otherwise derived from or dependent upon, any Open
Source Materials, and no Seller use of any Open Source Materials: (i) creates,
or purports to create, material obligations for Seller; or (ii) grants, or
purports to grant, to any third party, any rights or immunities in any of
Seller’s Software when distributed by Seller to a third party (including Seller
using any Open Source Materials that require, as a condition of use,
modification and/or distribution of such Open Source Materials that other
Software incorporated into, derived from or distributed with such Open Source
Materials be disclosed or distributed in source code form, be licensed for the
purpose of making derivative works or be redistributable at no charge).
 
(j) No Viruses.  All websites owned or operated by Seller as part of its
operation of the Business are fit in all material respects for their respective
intended purposes and perform in all material respects as intended.  Except as
indicated on Section 3.14(j) of the Schedule of Exceptions, Seller has used its
reasonable efforts and up-to-date versions of commercially available anti-Virus
products and services to ensure that: (i) all Owned Intellectual Property is
free of all known Viruses; and (ii) all Owned Intellectual Property does not and
shall not contain any code, feature or function designed to: (A) disable the
Owned Intellectual Property or render it incapable of processing data; or (B)
enable Seller or any third party to: (1) discontinue the effective use by
Purchaser of any such Intellectual Property; (2) access, erase, destroy, corrupt
or modify any data without Purchaser’s knowledge and consent; or (3) bypass any
internal or external security measure without Purchaser’s prior knowledge and
consent, in each case, other than any code, feature or function designed for
Seller for rendering computer network operations services, information assurance
and cybersecurity technology services relating to information leakage detection
and prevention, insider communications and threat detection, internet/intranet
usage monitoring and external network surveillance.  Seller shall immediately
provide to Purchaser written notice in reasonable detail upon becoming aware of
the existence of any Virus or any of the foregoing features or functions
contained in Seller Intellectual Property.
 
3.15 [Intentionally Omitted].
 
3.16 Environmental Matters.
 
(a) Except as identified in Section 3.16(a) of the Schedule of Exceptions:
 
(i) no notice, notification, demand, request for information, citation, summons
or order has been received by Seller, no penalty has been assessed against
Seller and, to Seller’s Knowledge, no Claim is pending or threatened by any
Governmental Authority or other Person with respect to any matters relating to
Seller and relating to or arising out of any Environmental Law;
 
 
19

--------------------------------------------------------------------------------

 
 
(ii) there are no Liabilities of Seller arising under or relating to any
Environmental Law, and, to Seller’s Knowledge, there are no facts, conditions,
situations or set of circumstances that would reasonably be expected to result
in or be the basis for any such Liability;
 
(iii) Seller is and has been in compliance with all Environmental Laws in all
material respects, and has obtained and is in compliance with all Environmental
Permits in all material respects; and
 
(iv) Seller has never performed or subcontracted for performance any asbestos
removal, repair or abatement activities with respect to any Contract, its own
facilities or otherwise.
 
(b) There has been no environmental investigation, study, audit, test, review or
other analysis conducted in relation to the Business or any property or facility
now or previously owned, leased or operated by Seller which has not been
delivered to Purchaser prior to execution of this Agreement.
 
(c) Seller has not released, disposed of, transported, stored, generated or
arranged for the transportation or disposal of, any Hazardous Materials to, at
or upon any location.
 
3.17 [Intentionally Omitted].
 
3.18 Employee Benefit Plans.
 
(a) Section 3.18(a) of the Schedule of Exceptions contains a complete list
identifying (i) each “employee benefit plan,” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and (ii) each
employment, severance or similar Contract, plan, arrangement or policy and each
other plan or arrangement (written or oral) providing for compensation, bonuses,
profit-sharing, stock option or other stock related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance coverage
(including any self-insured arrangements), health or medical benefits,
disability benefits, other welfare benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) which is currently maintained, administered, contributed to or
required to be contributed to by Seller or any ERISA Affiliate and covers any
Covered Employee, or with respect to which Seller or any ERISA Affiliate has any
Liability.  Such plans are referred to herein individually as an “Employee Plan”
and collectively as the “Employee Plans.”  For purposes of this Section 3.18,
“ERISA Affiliate” of any Person means any other Person that, together with such
Person, would be treated as a single employer under Section 414 of the Code.
 
(b) Neither Seller nor any ERISA Affiliate contributes to or maintains, or has
ever contributed to or maintained, or has any Liability with respect to, any
plan that constitutes or constituted a “multiemployer plan,” as defined in
Section 3(37) of ERISA, or that is or was subject to Title IV of ERISA.  As of
the Closing: (i) payment will have been made of all amounts which Seller or any
ERISA Affiliate is required to have made at or prior to such time, under
applicable Law, as a contribution to each Employee Plan, and no accumulated
funding deficiency (as defined in ERISA Section 302 or Code Section 412),
whether or not waived, will exist with respect to any Employee Plan; and (ii) no
Lien will have arisen under Code Section 401(a)(29).
 
 
20

--------------------------------------------------------------------------------

 
 
(c) Each Employee Plan and related trust, if any, has at all times been
maintained, operated, and administered (including the filing and distribution of
all required reports and descriptions) in material compliance with its terms and
with the requirements prescribed by any and all Laws, including ERISA and the
Code, which are applicable to such Employee Plan.  No Claim (other than routine
benefit claims) has been asserted or instituted or, to Seller’s Knowledge,
threatened against any Employee Plan, any trustee or fiduciaries thereof, Parent
or any ERISA Affiliate, any director, officer or employee thereof, or any of the
assets of any Employee Plan or any related trust.
 
(d) Except as set forth in Section 3.18(d) of the Schedule of Exceptions, the
consummation of the Transactions will not: (i) entitle any current or former
employee or independent contractor of Seller to severance pay, unemployment
compensation or any payment, or (ii) accelerate the time of payment or vesting
or trigger any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase or enhance the amount or benefits
payable or provided under, or trigger any other material obligation pursuant to,
any Employee Plan.  There is no Contract covering any employee or former
employee of Seller or any ERISA Affiliate that, individually or collectively,
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G of the Code.
 
(e) Seller does not have any Liability with respect to post retirement health,
medical or life insurance benefits or other welfare benefits for retired, former
or current employees, other than pursuant to the terms of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or similar state
Law.  Section 3.18(e) of the Schedule of Exceptions lists those current and
former employees of Seller currently eligible to elect coverage under COBRA or
currently receiving benefits pursuant to COBRA.
 
(f) Seller does not employ or otherwise utilize, and has not incurred any direct
or indirect Liability in relation to, any Person who performs services for or in
relation to Seller as a nominal or actual employee of a professional employer
organization, leasing organization or similar arrangement.
 
(g) Each Employee Plan that is a “nonqualified deferred compensation plan” (as
defined in Code Section 409A(d)(1)) has been operated in good faith compliance
with Code Section 409A and Internal Revenue Service Notice 2005-1 and the
Proposed Regulations promulgated under Code Section 409A. No Employee Plan that
is a “nonqualified deferred compensation plan” has been materially modified (as
determined under Notice 2005-1) after October 3, 2004. No stock option granted
under any Employee Plan has an exercise price that has been or may be less than
the fair market value of the underlying stock as of the date such option was
granted or has any feature for the deferral of compensation other than the
deferral of recognition of income until the later of exercise or disposition of
such option.
 
(h) Seller, each Employee Plan and each Employee Plan “sponsor” or
“administrator” (within the meaning of Section 3(16) of ERISA) has complied with
the applicable requirements of Section 4980B of the Code and Section 601 et seq.
of ERISA or any comparable state Law.
 
 
21

--------------------------------------------------------------------------------

 
 
3.19 Employees.
 
(a) Section 3.19(a) of the Schedule of Exceptions sets forth a true and complete
list as of the date of this Agreement of (i) the names, titles, annual salaries,
bonus and other compensation of all current employees of Seller and the wage
rates for all non-salaried employees of Seller (by classification) and (ii) the
names of, and compensation payable, and independent contractors or consultants
of Seller.  Seller has not been notified by any of such employees that such
employee intends to resign, retire or discontinue its relationship with Seller
as a result of the Transactions or otherwise within one year after the Closing
Date.
 
(b) Other than as set forth in Section 3.19(b) of the Schedule of Exceptions,
Seller is not a party to any current employment Contract with any employee or
independent contractor.  To Seller’s Knowledge, neither Seller nor any current
or former employee or former independent contractor is in violation of any
material term of any employment or independent contractor agreement,
confidentiality or other proprietary information disclosure agreement or any
other Contract entered into by and between such employee and/or independent
contractor and Seller.
 
(c) All of Seller’s employees and independent contractors are either United
States citizens or are legally entitled to work in the United States under the
Immigration Reform and Control Act of 1986, as amended, other United States
immigration Laws and the Laws related to the employment of non-United States
citizens applicable in the state in which the employees are employed.
 
3.20 Labor Matters.
 
(a) Seller is in material compliance with all currently applicable Laws
respecting employment and employment practices, including provisions relating to
wages and hours, safety and health, work authorization, equal employment
opportunity, immigration and the withholding of income Taxes, unemployment
compensation, worker’s compensation, employee privacy and right to know and
social security contributions.  Seller is not engaged in any unfair labor
practice, and (other than for wages earned in the ordinary course of business
during the payroll period immediately preceding the Closing Date) there exists
no basis for the assessment of any unpaid wages with respect to any employee.
 
(b) There are no labor troubles, including strikes, work stoppages, work
slowdowns, picketing or lockouts pending or, to Seller’s Knowledge, threatened
against or involving Seller, and (ii) neither Seller nor, to Seller’s Knowledge,
any of its officers, directors or employees is the subject of any Claim of any
unfair labor practice, grievance, arbitration, negotiation, suit, or action by
any employee or employee representative, and no complaint or charge is pending
against Seller before the National Labor Relations Board, Equal Employment
Opportunity Commission or any other Governmental Authority.
 
(c) To Seller’s Knowledge, (i) no employee of Seller is represented by a labor
union; (ii) no petition has been filed or other Claim instituted by an employee
or group of employees of Seller with any labor relations board seeking
recognition of a bargaining representative; and (iii) there is no organizational
effort currently being made or threatened by, or
 
 
22

--------------------------------------------------------------------------------

 
 
on behalf of, any labor union to organize employees of Seller, and no demand for
recognition of employees of Seller has been made by, or on behalf of, any labor
union.
 
3.21 Real Property.
 
(a) Seller does not currently own, or has ever owned, any real property.
 
(b) Section 3.21(b) of the Schedule of Exceptions sets forth a true, correct and
complete list of all leases, subleases and other agreements (collectively, the
“Real Property Leases”) under which Seller uses or occupies or has the right or
obligation to use or occupy or pay rent or other fees for use thereof, now or in
the future, any real property (the land, buildings and other improvements
covered by the Real Property Leases being hereinafter referred to as the “Leased
Real Property”).  Seller has good, valid and enforceable leasehold interests to
the leasehold estate in the Leased Real Property, all of which will be
transferred to Purchaser as part of the transactions contemplated by this
Agreement. Seller has heretofore delivered or made available to Purchaser true,
correct and complete copies of all Real Property Leases, including all
modifications, amendments and supplements thereto.  Each Real Property Lease is
valid, binding and in full force and effect, and as of the Closing, all amounts
currently due and owing pursuant to the Real Property Leases will have been paid
in full.  Seller is not, and, to Seller’s Knowledge, no other party is in
Default under any Real Property Lease.  Since December 31, 2008, Seller has not
received notice of, nor to Seller’s Knowledge, has there been any threatened
Default by any landlord or tenant under any Real Property Lease or under any
subordinate transfer under a Real Property Lease.  All required Consents of,
filings with, or notices to, any party to any of the Real Property Leases in
connection with the Transactions have been completed or will be completed by the
Closing Date. All of the land, buildings, structures, plants, facilities and
other improvements used by Seller in the Business are included in the Leased
Real Property.
 
(c) Collectively, the Leased Real Property is adequate for the operation of the
Businesses as presently conducted and, to Seller’s Knowledge, there are no
conditions existing or Claims pending or threatened that would materially impair
the adequacy of the Leased Real Property for that purpose.
 
3.22 [Intentionally Omitted].
 
3.23 Monthly Page Views; Site Performance / Scalability.
 
(a) Since November 26, 2008, the number of Page Views of www.dailystrenth.org
has not exceeded 19 million Page Views in any single calendar month.  The only
Subject Website (as defined in Schedule 2.09 to the Merger Agreement) is
www.dailystrength.org and no Person who held Company Capital Stock (as defined
in the Merger Agreement) has requested that another website be included within
the definition of Subject Website.
 
(b) All of the rights and obligations of Seller and Parent with respect to the
Earn Out Payments are set forth in the Merger Agreement, the Hirsch Employment
Agreement and on Schedule 2.09 to the Merger Agreement, true and correct copies
of which have been provided to SC and Purchaser, and there are no other rights,
obligations, Liabilities or promises, oral or written, relating to the Earn Out
Payments.
 
 
23

--------------------------------------------------------------------------------

 
 
(c) Seller’s website has been built using hardware and software components that
are scalable to meet the Seller-anticipated growing demand of user traffic over
the next 12 months with reasonable and proportional expenditures and no known or
reasonably foreseeable limitations.  For the avoidance of doubt, scaling to such
levels will require further expenditures in hardware and software; provided,
however, that there is no obligation, other than any obligation expressly set
forth in the Hirsch Employment Agreement, to make any expenditures in hardware,
software or otherwise, in order to scale Seller’s website.  For the period
beginning January 1, 2009 and ending on the Closing Date, Seller’s website has
historically been (and will be) operational for 99.8% of the time, excluding
scheduled maintenance (based on the total number of minutes such site was (and
will be) operational during such period vs. the total number of minutes in such
period, excluding scheduled downtime for maintenance).
 
3.24 Books and Records.   Seller has maintained Records with respect to the
Business, the Acquired Assets and the Assumed Liabilities which are true,
accurate and complete in all material respects, and Seller is not aware of any
material deficiencies in such Records.  Except as set forth in Section 3.24 of
the Disclosure Schedules, Seller does not have any of its primary Records,
systems, controls, data or information which are material to the operation of
the Business recorded, stored, maintained, operated or otherwise wholly or
partly dependent upon or held by any means (including any electronic, mechanical
or photographic process, whether or not computerized) which (including all means
of access thereto and therefrom) are not under the exclusive ownership and
direct control of Seller.
 
3.25 Absence of Unlawful Payments.   Neither (a) Seller, nor (b) any director or
officer of Seller, nor (c) any employee, agent or other Person acting on behalf
of Seller (i) has used any corporate or other funds for unlawful contributions,
payments, gifts or entertainment; made any unlawful expenditures relating to
political activity to government officials or others or established or
maintained any unlawful or unrecorded funds; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended; or (iii) has accepted or received any unlawful
contributions, payments, gifts or expenditures.
 
3.26 Effect of the Transaction.   Except as disclosed on Section 3.26, no
creditor, employee,  or customer or other Person having a material business
relationship with the Business has informed Seller that such Person currently
intends to change the relationship because of this Agreement or because of any
of the Transactions contemplated hereby, nor does Seller have Knowledge of any
such intent.
 
3.27 Finders’ Fees.   Except as set forth in Section 3.27 of the Schedule of
Exceptions, no broker, finder, agent or similar intermediary has acted on behalf
of Seller in connection with this Agreement or the Transactions contemplated
hereby, and there are no brokerage commissions, finders’ fees or similar fees or
commissions payable by Seller in connection therewith.
 
3.28 Other Business Interests.  Seller  does not engage in any business, other
than the Business.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Each of SC and Purchaser represents and warrants to each of Seller and Parent
the following matters both as of the date of this Agreement and as of the
Closing Date (except to the extent that a representation or warranty expressly
states that such representation or warranty is current only as of an earlier
date or as of the date of this Agreement):
 
4.01 Existence and Power.   Each of SC and Purchaser is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all corporate powers and all Permits and Consents required
to carry on its business as now conducted, except for those Permits and Consents
the absence of which would not have a material adverse effect on the ability of
SC or Purchaser, as applicable,  to consummate the Transactions.
 
4.02 Authorization; Binding Effect.   Each of SC and Purchaser has all requisite
corporate power and corporate authority required to enter into this Agreement,
the Transaction Documents to be executed by it and to perform its obligations
under this Agreement and the Transaction Documents to which it is a party and to
otherwise consummate the Transactions.  The execution and delivery of this
Agreement and the other Transaction Documents to which it is a party by SC and
Purchaser and the consummation of the Transactions by SC and  Purchaser have
been duly authorized by all necessary corporate action on the part of such
Person.  This Agreement has been duly executed and delivered by each of SC and
Purchaser and constitutes a legal, valid and binding agreement of such Person
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).  All other
Transaction Documents delivered at Closing by each of SC and Purchaser will be
duly and validly executed by such Person and will constitute the legal, valid
and binding agreement of such Person, enforceable against such Person in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
4.03 Governmental Authorization and Consents.   No Consent of, filing with, or
notice to, any Governmental Authority, lender, lessor, creditor, stockholder or
any other Person is required in connection with the execution, delivery and
performance by either SC or Purchaser of this Agreement and each of the
Transaction Documents to which it is a party, and the consummation by such
Person of the Transactions.
 
4.04 Non-contravention.   The execution and delivery of this Agreement and the
other Transaction Documents by each of SC and Purchaser, the performance by such
Person of its obligations hereunder and thereunder and the consummation of the
Transactions do not and will not (i) contravene or conflict with the certificate
of incorporation or bylaws of either SC or Purchaser, (ii) assuming compliance
with the matters referred to in Section 4.03, contravene or conflict with any
applicable Law binding upon or applicable to SC or Purchaser in any material
respect or (iii) require notice, or constitute a Default under, any Contract
binding upon SC or
 
 
25

--------------------------------------------------------------------------------

 
 
Purchaser, except as would not have a material adverse effect on the ability of
such Person to consummate the Transactions.
 
4.05 Litigation.   To Purchaser’s Knowledge, there is no litigation, action,
suit, proceeding, or governmental investigation pending or threatened against
either SC or Purchaser, at law or in equity or before any federal, state,
municipal, local or other Governmental Authority, which might have a material
adverse effect on the ability of either SC or Purchaser to consummate the
Transactions, nor does SC or Purchaser know or have reason to know of any
grounds for any such litigation, action, suit, proceeding, or investigation.
 
4.06 Finders’ Fee.   No broker, finder, agent or similar intermediary has acted
on behalf of either SC or Purchaser in connection with this Agreement or the
Transactions contemplated hereby, and there are no brokerage commissions,
finders’ fees or similar fees or commissions payable by either SC or Purchaser
in connection herewith.
 
4.07 Payment of Liabilities.  There is no pending proceeding for the
dissolution, liquidation, insolvency or recapitalization of the Purchaser or SC
nor, to Purchaser’s Knowledge, has any third party threatened to commence any
such proceeding.  Each of Purchaser and SC has not incurred, does not intend to
incur, or believes (nor should it reasonably believe) that it will incur
(whether contemplated by the Transactions or otherwise), any Liability,
including the Assumed Liabilities, beyond its ability to pay such Liabilities as
they become due.
 
ARTICLE V
CERTAIN COVENANTS AND AGREEMENTS
 
5.01 Actions Pending Closing.
 
(a) From the date hereof through the earlier of the Closing or the termination
of this Agreement and except as expressly contemplated by this Agreement, Seller
agrees (i) to conduct the Business only in the ordinary course and in
substantially the same manner as heretofore conducted, (ii) to use its
reasonable best efforts to preserve its business organizations intact, and to
retain its present officers and key employees who participate in the Business,
to preserve the goodwill of customers, suppliers and all other Persons having
business relationships with Seller in its operation of the Business, (iii) to
pay its obligations to its creditors in the ordinary course of business, (iv) to
use its reasonable best efforts to maintain and keep the Acquired Assets in as
good repair and condition as at present, ordinary wear and tear excepted, (v) to
operate the Business in compliance with all applicable Laws, (vi) to confer with
Purchaser concerning operational matters that may have a Material Adverse
Effect, and (vii) to maintain in effect and, when necessary, renew Seller
Policies and to confer with Purchaser prior to making any modifications to the
Seller Policies.
 
(b) Without limiting the generality of the foregoing, prior to the Closing,
Seller shall not, except as contemplated by this Agreement or as set forth in
Section 5.01 of the Schedule of Exceptions, without the prior written consent of
Purchaser, which consent shall not be unreasonably denied, take any action that
would cause any of its representations to be untrue or inaccurate at any time or
authorize, or commit or agree to take, any such action or any action that would
cause it to fail to satisfy any of the conditions to Closing set forth in
Section 6.03.
 
 
26

--------------------------------------------------------------------------------

 
 
5.02 Efforts; Consents.  Each party hereto agrees to use reasonable best
efforts, at its own cost and expense, to take or cause to be taken all actions
necessary, proper or advisable to consummate the Transactions on or prior to
October 31, 2009.  Without limiting the generality of the foregoing, each of the
parties hereto shall use reasonable best efforts to obtain all Consents of, make
any filings with, or give any notices to, any Governmental Authority or any
other Person that are or may become necessary for the performance of its
respective obligations pursuant to this Agreement, the other Transactions
Documents and the consummation of the Transactions, and shall cooperate fully in
promptly seeking to obtain, make or give such Consents, filings and notices as
may be necessary for the performance of its respective obligations pursuant to
this Agreement, the other Transaction Documents and the Transactions.
 
5.03 Access to Records.
 
(a) Prior to the Closing Date, Purchaser shall be entitled, through its
employees and representatives, to make such investigation of the Acquired Assets
and Business and such examination of the books, records and financial condition
of Seller as Purchaser may request.  Any such investigation and examination
shall be conducted after providing reasonable prior notice and Seller shall
cooperate therewith.  In order that Purchaser may have the opportunity to make
such business, accounting and legal review, examination or investigation as it
requests, Seller shall furnish the representatives of Purchaser, during such
period, with all such information and copies of such documents as such
representatives may request, shall make available its officers and employees as
such representatives may reasonably request, and shall cause its officers and
employees to, and use its best efforts to cause its consultants, agents,
accountants and attorneys to, cooperate fully with such representatives in
connection with such review and examination.  Between the date of this Agreement
and the Closing Date, as soon as the same are available, Seller will provide
Purchaser with copies of the regularly prepared financial statements of Seller,
if any.
 
(b) Between the date of this Agreement and the Closing Date, Purchaser will not,
without the prior written consent of Parent, disclose any Parent or Seller
Confidential Information to any Person other than those of its Representatives
who are actively assisting in completion of the Transactions and integration of
Seller’s Business, unless, upon the advice of counsel to Purchaser, disclosure
is required to be made pursuant to the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules of NASDAQ or any other
relevant securities exchange or other applicable Law.  In the event that
Purchaser or any of its Representatives are requested pursuant to, or required
by, Law to disclosure any Parent or Seller Confidential Information, Purchaser
agrees that it will provide Parent with prompt notice of such request or
requirement in order to enable Parent, at Parent’s sole expense, to seek an
appropriate protective order or other remedy or to waive compliance, in whole or
in part, with the terms hereof.
 
5.04 Notification of Certain Matters.
 
(a) Seller shall give immediate notice to Purchaser if any of the following
occurs after the date of this Agreement and prior to or on the Closing Date: (i)
any notice of, or other communication relating to, a Default under any Material
Contract; (ii) receipt by Seller of any notice or other communication in writing
from any Person alleging that the Consent of such Person is or may be required
in connection with the Transactions contemplated by this Agreement, other than a
Consent disclosed pursuant to Section 3.03; (iii) the occurrence or
non-occurrence of
 
 
27

--------------------------------------------------------------------------------

 
 
any fact or event which could reasonably be expected to cause any covenant,
condition or agreement of Seller hereunder not to be complied with or satisfied;
(iv) the commencement or threat of any litigation or government investigation
involving or affecting the Business or any Acquired Asset; (v) the occurrence or
non-occurrence of any fact or event that causes a breach by Seller of any
provision of this Agreement applicable to it; (vi) receipt by Seller of any
notice or other communication from any Governmental Authority in connection with
the Transactions; and (vii) the occurrence of any fact or event of which it
becomes aware that results in the inaccuracy in any representation or warranty
of Seller; provided, however, that the delivery of any notice pursuant to this
provision shall not modify any representation or warranty of any party, cure any
breaches thereof or limit or otherwise affect the rights or remedies available
hereunder to Purchaser and the failure of Purchaser to take any action with
respect to such notice shall not be deemed a waiver of any breach or breaches to
the representations or warranties of Seller.
 
(b) Purchaser shall give immediate notice to Parent if any of the following
occurs after the date of this Agreement and prior to or on the Closing Date: (i)
receipt by Purchaser of any notice or other communication in writing from any
Person alleging that the Consent of such Person is or may be required in
connection with the Transactions contemplated by this Agreement, other than a
Consent disclosed pursuant to Section 3.03 above; (ii) the occurrence or
non-occurrence of any fact or event which could reasonably be expected to cause
any covenant, condition or agreement of Purchaser hereunder not to be complied
with or satisfied; (iii) the commencement or written threat of any material
litigation or government investigation involving or affecting Purchaser or any
of its properties or assets; (iv) the occurrence or non-occurrence of any fact
or event that causes, a breach by Purchaser of any provision of this Agreement
applicable to it; (v) receipt by Purchaser of any notice or other communication
from any Governmental Authority in connection with the Transactions; (vi) the
occurrence of any fact or event of which it becomes aware that results in the
inaccuracy in any representation or warranty of Purchaser; provided, however,
that, subject to Section 8.02, the delivery of any notice pursuant to this
provision shall not modify any representation or warranty of any party, cure any
breaches thereof or limit or otherwise affect the rights or remedies available
hereunder to Parent or Seller and the failure of Parent or Seller to take any
action with respect to such notice shall not be deemed a waiver of any breach or
breaches to the representations or warranties of Purchaser.
 
5.05 Employee Matters .
 
(a) Purchaser may in its sole discretion, but is not obligated to, make offers
of employment to employees of Seller who are engaged in the Business and certain
independent contractors providing Business-related services to Seller (such
Persons who accept the terms and conditions of such offer and who are employed
by Purchaser are hereinafter referred to as “Hired Employees”). Seller agrees
to, as determined by and in coordination with Purchaser, terminate or transfer
or cause to be terminated or transferred the employment (or independent
contractor arrangement, as applicable) of all Hired Employees. Purchaser shall
at its discretion establish the initial terms and conditions of employment for
all Hired Employees. Seller shall remain solely responsible for all employees
and independent contractors that are not Hired Employees and all Claims related
thereto.  Notwithstanding the foregoing, at its discretion at any time after
November 24, 2011, Parent may enter into an agreement with Douglas Hirsch to
provide services to Parent, so long as: (i) such services are not for the
benefit of any business competitive with the
 
 
28

--------------------------------------------------------------------------------

 
 
Business or any other business conducted by SC or Purchaser; and (ii) such
services do not interfere with Mr. Hirsch’s responsibilities to SC or Purchaser
following the Closing.
 
(b) Seller shall pay or shall cause to be paid (or arrange for its insurance
carriers to pay) all amounts due Hired Employees until the Closing Date,
including amounts due as wages or salary, on account of severance, health
claims, bonus and other benefits for such employees until the Closing Date, when
and as the same become due.  Purchaser shall be responsible for any severance
and benefits amounts due any employee or independent contractor arrangement, as
applicable, terminated by Seller at Purchaser’s discretion.
 
(c) The active participation by all Hired Employees in Employee Plans of Seller
and Parent will cease as of the Closing Date. Neither SC nor Purchaser will
assume or continue, and will have no responsibility or Liability to the Hired
Employees or any other Person under or with respect to, any Employee Plans of
Seller or Parent.
 
(d) Seller shall continue to make or shall cause to be made all required
contributions to any Employee Plan on behalf of its employees through and
including the Closing Date.
 
(e) Seller will be responsible for making continuation coverage under COBRA
under an Employee Plan available to any Hired Employee and any eligible spouse
or dependent who experiences a “qualifying event,” as defined in Code Section
4980B(f)(3), before or as of the Closing Date. Purchaser will be responsible for
making continuation coverage under COBRA under an Employee Plan available to any
Hired Employee and any eligible spouse or dependent who experiences a
“qualifying event,” as defined in Code Section 4980B(f)(3), after the Closing
Date. Neither SC nor Purchaser will, nor will be required to, pay for, fund or
subsidize the purchase of COBRA continuation coverage under an Employee Plan by
or on behalf of any Hired Employee, spouse or dependent after the Closing.
 
(f) Seller shall pay all costs and Liabilities arising out of the termination of
any of Seller’s employees or independent contractors who are not Hired
Employees, including: (i) compliance with the requirements of the Workers
Adjustment and Retraining Notification Act or under any similar or analogous Law
having applicability to Seller or the Business: (ii) administration and payment
of any severance benefits, and if provided, out-placement assistance; (iii)
accrued salary, vacation and benefits or other payments, whether or not payable
under Contract; (iv) providing COBRA benefits under an Employee Plan and
applicable Law; and (v) any other related obligations and Liabilities. Purchaser
shall pay all such costs and Liabilities of the type described in this paragraph
with respect to all Hired Employees who are terminated after the Closing to the
extent incurred after the Closing.
 
(g) Seller shall prevent any and all actions and omissions to act which would
directly or indirectly give rise to any Liability or other obligation on the
part of either SC, Purchaser or their respective Affiliates (or any group health
plan relating to SC, Purchaser or any of their respective Affiliates): (i) as or
in relation to a “successor employer” under COBRA or applicable Law in
connection with the Transactions or any group health plan relating to Seller or
any of its Affiliates; or (ii) in connection with any Employee Plan.
 
 
29

--------------------------------------------------------------------------------

 
 
(h) The provisions of this Agreement are for the benefit of SC, Purchaser and
Seller only, and no employee or independent contractor of Seller or any other
Person shall have any rights hereunder. Nothing herein expressed or implied
shall confer upon any employee of Seller, any other employee or legal
representatives or beneficiaries thereof, or any other Person, any rights or
remedies, including any right to employment or retention as an independent
contractor or continued employment for any specified period or to be covered
under or by any employee benefit plan or arrangement, or shall cause the
employment status of any employee to be other than terminable at will.
 
5.06 Consents; Failure to Obtain Consents.  After the Closing Date, Seller will
use its commercially reasonable efforts to obtain or cause to be obtained any
Consents required to be obtained by Seller in connection with the Transactions
that are requested by Purchaser and that have not been previously obtained prior
to or at the Closing, and Purchaser shall provide its cooperation in such regard
if reasonably requested by Seller.  If any Consent with respect to any Contract
or Permit is required to be obtained by Seller in connection with the
Transactions has not been obtained as of the Closing Date, then Seller shall
continue to use its commercially reasonable efforts to obtain or cause to be
obtained such Consent following the Closing Date, Purchaser shall provide its
cooperation in such regard if reasonably requested by Seller, and Seller shall
cooperate in any reasonable arrangement which is designed to provide Purchaser
with the benefits of such Consent until such time the Consent is actually
obtained by Seller.
 
5.07 Transition Cooperation; Mail Received After Closing.
 
(a) Following the Closing Date, Purchaser may receive and open all mail
addressed to Seller that Purchaser reasonably believes relates to the Business,
the Acquired Assets or the Assumed Liabilities, and, to the extent that such
mail and the contents thereof relate to the Business, the Acquired Assets or the
Assumed Liabilities, deal with the contents thereof at its reasonable
discretion.  Following the Closing Date, Seller may receive and open all mail
addressed to Purchaser that Seller reasonably believes relates to the Excluded
Assets or Retained Liabilities, and, to the extent that such mail and the
contents thereof relate to the Excluded Assets or Retained Liabilities, deal
with the contents thereof at its reasonable discretion. From and after the
Closing Date, Seller shall promptly forward or cause to be forwarded to
Purchaser any mail received by Seller that relates to the Business, the Acquired
Assets or the Assumed Liabilities, and Purchaser shall promptly forward or cause
to be forwarded to Seller any mail received by Purchaser that relates to the
Excluded Assets or the Retained Liabilities.
 
(b) Following the Closing Date, Seller hereby grants to Purchaser the power,
right and authority, coupled with an interest, to receive, endorse, cash,
deposit, and otherwise deal with, in the name of Seller, any checks, drafts,
documents and instruments constituting payment of any notes or accounts
receivable included in the Acquired Assets and that are payable to, payable to
the order of, or endorsed in favor of Seller or any agent of Seller.  Seller
agrees promptly to endorse and pay over or cause to be endorsed and paid over to
Purchaser, without deduction or offset, the full amount of any payment received
by Seller after the Closing Date in respect of goods sold or services rendered
as part of the Business.
 
5.08 Other Post-Closing Expenses.  Seller is responsible for all expenses (other
than those related to Assumed Liabilities) related to the Business incurred
prior to and on the Closing
 
 
30

--------------------------------------------------------------------------------

 
 
Date and SC or Purchaser, as applicable, is responsible for all Assumed
Liabilities and for all expenses related to the Business first incurred after
the Closing Date, and Purchaser will forward to Seller invoices for expenses
relating solely to the period on and before the Closing Date (other than the
Assumed Liabilities) and Seller shall pay such invoices directly to the
payee.  In order to assure Purchaser of no disruption in services, Purchaser may
pay any invoices which reflect expenses relating to both the period before and
after the Closing Date, however, Seller shall remain obligated for its portion
of such expenses in accordance with the terms of this Agreement.  On or before
forty-five (45) days after the Closing Date, Purchaser and Seller will provide
each other with a list of all such pro-rated, pre-Closing Date-paid, Closing
Date-paid and post-Closing Date-paid expenses that are not otherwise addressed
by this Agreement as Assumed Liabilities.  Purchaser and Seller shall reimburse
each other promptly for any amounts due each other at that time and thereafter
within ten (10) days after receipt of proof of payment of any such expenses.
 
5.09 Payment of Retained Liabilities.  Seller shall pay, or make adequate
provision for the payment, in full all of the Retained Liabilities and other
Liabilities of Seller under this Agreement when due.  If any such Liabilities
are not so paid or provided for, or if Purchaser reasonably determines that
failure to make any payments will impair Purchaser’s use or enjoyment of the
Acquired Assets, Purchaser may, at any time after the Closing Date, elect to
make all such payments directly (but shall have no obligation to do so) and the
full amount of all such payments made by Purchaser shall be promptly reimbursed
by Seller following Purchaser’s written notice to Seller thereof.
 
5.10 Further Assurances.  All deliveries, payments and other transactions and
documents relating to the Transactions shall be interdependent and none shall be
effective unless and until all are effective (except to the extent that the
party entitled to the benefit thereof has waived in writing satisfaction or
performance thereof as a condition precedent to Closing).  Each party shall, at
the request of any other party from time to time and at any time, whether on or
after the Closing Date, and without further consideration, execute and deliver
such deeds, assignments, transfers, assumptions, conveyances, powers of
attorney, receipts, acknowledgments, acceptances and assurances as may be
reasonably necessary to procure for the party so requesting, and its successors
and assigns, or for aiding and assisting in collecting and reducing to
possession, any and all of the Acquired Assets, or for the assumption of the
Assumed Liabilities, or to otherwise satisfy and perform the obligations of the
parties hereunder or to otherwise give effect to the Transactions.  Without
limiting the generality of the foregoing, each of Parent and Seller shall, upon
the request of Purchaser and without further consideration, in a timely manner
on and after the Closing Date execute and deliver to Purchaser such other
documents, releases, assignments and other instruments as may be reasonably
required to effectuate completely the transfer and assignment to Purchaser of,
and to vest fully in Purchaser all of Seller’s and Parent’s rights to the
Acquired Assets.
 
5.11 Press Releases and Announcements.  Purchaser, Seller, Parent and their
respective officers, employees, and agents agree to reasonably cooperate in
making any press release or other public announcement or disclosure regarding or
relating to this Agreement or any transaction contemplated hereby.
 
5.12 Earn-Out Payment.  Neither Seller, Parent nor any of their Affiliates shall
take any action with respect to (or otherwise affecting) the Earn-Out Payment or
any Liabilities with respect
 
 
31

--------------------------------------------------------------------------------

 
 
thereto, in each case which could adversely impact SC’s or Purchaser’s
obligations hereunder, without SC’s prior written consent.  In addition,
promptly after its receipt of any Claim or other correspondence relating to any
Earn-Out Payment, or the results of any internal or third-party analysis of the
data comprising any metrics supporting the payment or non-payment of any
Earn-Out Payment, each of Seller, Parent or its respective Affiliates, as
applicable, shall forward the same to SC.
 
ARTICLE VI
CONDITIONS TO CLOSING
 
6.01 General Conditions.   The respective obligations of each party to this
Agreement to consummate the Transactions shall be subject to the following
conditions, unless waived in writing prior to the Closing Date by each party:
 
(a) Governmental Consents, Approvals and Waivers.  To the extent required by
applicable Law or Permit, all Consents required to be obtained from, and notices
required to be given to, any Governmental Authority required in order for the
parties to consummate the Transactions shall have been received, obtained or
given, as the case may be, and shall be in full force and effect.
 
(b) No Actions or Orders.  No Law shall have been adopted, promulgated, entered,
enforced or issued (and not repealed, superseded, lifted or otherwise made
inapplicable) by any Governmental Authority which, or Claim shall be pending or
threatened before any court, other Governmental Authority or arbitrator which,
if successful, would (i) enjoin, restrain, or prohibit the consummation of any
of the Transactions or (ii) have the effect of making illegal or otherwise
prohibiting any of the Transactions.
 
(c) Subscription Agreement.  Each of Parent and SC shall have executed and
delivered (or tendered subject only to Closing) to the other, a Subscription
Agreement pursuant to which Parent is acquiring stock in SC concurrent with the
Closing, in the form attached as Exhibit 6.01(c).
 
(d) Promissory Note.  Parent shall have executed and delivered (or tendered
subject only to Closing) to SC a Promissory Note, in the form attached as
Exhibit 6.01(d).
 
(e) Stockholder Agreements.  Each of Parent and SC and each other stockholder of
SC shall have executed and delivered (or tendered subject only to Closing) to
the other, a counterpart to each agreement among SC and its stockholders
(including a Co-Sale and Right of First Refusal Agreement, Voting Agreement and
Investor Rights Agreement) in the forms attached as Exhibit 6.01(e).
 
(f) Services Agreement.  Each of Parent and SC shall have executed and delivered
(or tendered subject only to Closing) to the other, a counterpart to the
Services Agreement (the “Services Agreement”) in the form attached as Exhibit
6.01(f).
 
(g) Other Agreements.  Each party to an agreement set forth on Exhibit 6.01(g)
shall have received counterpart signature pages from all other parties to such
agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
6.02 Conditions to Obligations of Parent and Seller.
 
  The obligation of Parent and Seller to consummate the Transactions shall be
subject to the satisfaction of the following conditions, unless waived in
writing prior to the Closing by Seller:
 
(a) Representations and Warranties.  Each of the representations and warranties
of each of SC and Purchaser contained herein that are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, in each case at and as of the Closing Date
with the same force and effect as though made at and as of the Closing Date
(except to the extent a representation or warranty speaks specifically as of an
earlier date, in which case as of such date).
 
(b) Covenants.  Each of SC and Purchaser shall have performed, in all material
respects, all obligations and complied, in all material respects, with all
covenants required by this Agreement to be performed or complied with by
Purchaser on or prior to the Closing Date.
 
(c) Assignment Documents.  Each of SC and Purchaser shall have executed and
delivered (or tendered subject only to Closing) to Parent and Seller an
Assignment and Assumption Agreement, in the form of Exhibit 6.02(c) (the
“Assignment and Assumption Agreement”).
 
(d) Standstill Agreement.  Each of SC and Purchaser shall have executed a
Standstill Agreement, in the form of Exhibit 6.02(d).
 
(e) License Agreements.   SC shall have executed and delivered (or tendered
subject only to Closing) to Parent the License Agreements in the form attached
as Exhibit 6.02(e).
 
(f) Certificates.  Certificates, in form and substance reasonably satisfactory
to Seller and its legal counsel, of the Secretary of each of SC and Purchaser
certifying and attaching all requisite resolutions or actions of each of SC and
Purchaser’s board of directors approving the execution and delivery of this
Agreement and the consummation of the Transactions and certifying to the
incumbency and signatures of the officers of each of SC and Purchaser executing
this Agreement and any other document relating to the Transactions and as to
their compliance with and performance of their covenants and obligations to be
performed or complied with at or before the Closing in accordance with Section
6.02(b).
 
(g) Third Party Consents.  Purchaser shall have notified Seller it is satisfied
with the form and substance of each Consent listed in Schedule 6.03(c).
 
6.03 Conditions to Obligations of SC and Purchaser.
 
  The obligations of each of SC and Purchaser to consummate the Transactions
shall be subject to the satisfaction of the following conditions, unless waived
in writing prior to the Closing by Purchaser:
 
(a) Representations.  Each of the representations and warranties of Seller  and
Parent contained herein that are qualified as to materiality or a Material
Adverse Effect (or similar concept) shall be true and correct, and those not so
qualified shall be true and correct in all material respects, in each case at
and as of the Closing Date with the same force and effect as though made at and
as of the Closing Date (except to the extent a representation or warranty speaks
specifically as of an earlier date, in which case as of such date).
 
 
33

--------------------------------------------------------------------------------

 
 
(b) Covenants.  Each of Parent and Seller shall have performed, in all material
respects, all obligations and complied, in all material respects, with all
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.
 
(c) Consents.  Each of Parent and Seller shall have obtained and provided to
Purchaser each Consent listed in Schedule 6.03(c), if any, each in form and
substance reasonably satisfactory to Purchaser.
 
(d) No Material Adverse Effect.  There shall not have occurred after the date
hereof any event or events that, individually or in the aggregate, constitute a
Material Adverse Effect.
 
(e) Assignment Documents.  Parent and Seller, as applicable, shall have executed
and delivered (or tendered subject only to Closing) to Purchaser, the Assignment
and Assumption Agreement, a Bill of Sale in the form attached as Exhibit
6.03(e)(i) (the “Bill of Sale”) and a Trademark Assignment Agreement  in the
form attached as Exhibit 6.03(e)(ii) (the “Trademark Assignment Agreement”).
 
(f) Certificates.  Purchaser shall have received the following:
 
(i) certificates, in form and substance satisfactory to Purchaser and its legal
counsel and executed by each of Parent and Seller, as to the accuracy of their
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 6.03(a) and as to their compliance with and
performance of their covenants and obligations to be performed or complied with
at or before the Closing in accordance with Section 6.03(b); and
 
(ii) certificates, in form and substance reasonably satisfactory to Purchaser
and its legal counsel, of the Secretary of each of Parent and Seller certifying
and attaching all requisite resolutions or actions of Seller’s and Parent’s
board of directors approving the execution and delivery of this Agreement and
the consummation of the Transactions and certifying to the incumbency and
signatures of the officers of Seller and Parent executing this Agreement and any
other document relating to the Transactions.
 
6.04 Closing.  The consummation of the Transactions (the “Closing”) will take
place at the offices of Nelson Mullins Riley & Scarborough LLP, 201 17th Street,
Suite 1700, Atlanta, Georgia, at 10:00 a.m., Atlanta, Georgia time, on the date
which is no later than two (2) Business Days following the satisfaction (or
waiver, if applicable) of the conditions in this Article VI, or at such other
place and time as the parties have mutually agreed in writing.  The date on
which the Closing actually occurs is referred to herein as the “Closing Date.”
 
ARTICLE VII
INDEMNIFICATION AND SURVIVAL
 
7.01 Survival.
 
(a) All representations and warranties contained in this Agreement or
incorporated herein by reference or in any certificate delivered by a party
pursuant to this Agreement shall (i) survive the Closing, notwithstanding any
investigation made by or on behalf of
 
 
34

--------------------------------------------------------------------------------

 
 
any party hereto, and (ii) be deemed to be made as of the date hereof and as of
the Closing Date (except to the extent that a representation or warranty
expressly states that such representation or warranty is as of a certain date),
in each case, subject to the limitations set forth in this Section 7.01.
 
(b) The representations and warranties contained in or made pursuant to this
Agreement and the indemnity obligations set forth in Sections 7.02(a)(i) and
7.02(b)(i) shall terminate and expire on, and no Claim with respect thereto may
be brought after, the date that is eighteen (18) months after the Closing Date;
provided, however, that: (i) the representations, warranties and related
indemnity obligations under Sections 3.01 (Existence and Power), 3.02
(Authorization; Binding Effect), 3.05(a) (Title to and Condition of Properties),
4.01 (Existence and Power) 4.02 (Authorization; Binding Effect) and 4.07
(Payment of Liabilities) shall survive until expiration of the respective
applicable statute of limitations for each such item, and (ii) the
representations, warranties and related indemnity obligations under Sections
3.14 (Intellectual Property), 3.16 (Environmental Matters), 3.18 (Employee
Benefit Plans), 3.27 (Finders’ Fees) and 4.06 (Finders’ Fees) shall terminate
on, and no Claim with respect thereto may be brought after, the date that is
twenty-four (24) months after the Closing Date.
 
(c) Except as otherwise expressly provided herein, the covenants and agreements
of the parties contained in this Agreement shall survive indefinitely the
execution and delivery hereof and the consummation of the
Transactions.  Notwithstanding any other provision of this Agreement, if any
Claim for Damages is asserted by any Indemnitee prior to the termination of the
representation, warranty or indemnification obligation pursuant to this Section
7.01, the indemnity obligations shall continue with respect to such Claim until
the resolution thereof, provided that such asserted indemnification is
identified in writing to Seller prior to the expiration of such indemnity.
 
(d) The right to indemnification or any other remedy based on warranties,
representations, covenants and agreements in this Agreement shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or agreement.  The waiver of any condition based on the
accuracy of any warranty or representation, or on the performance of or
compliance with any covenant or agreements, will not affect the right to
indemnification or any other remedy based on such warranties, representations,
covenants and agreements.
 
7.02 Indemnification.   After the Closing, subject to the limitations and
qualifications set forth in this Article VII, each of Seller and Parent, on the
one hand, and SC and Purchaser, on the other hand (each in such capacity, an
“Indemnitor” and collectively, the “Indemnitors”) shall, jointly and severally,
indemnify and hold harmless each of SC, Purchaser, their respective Affiliates,
and each of their respective stockholders, trustees, directors, officers and
other Representatives, on the one hand, and Seller, Parent, their respective
Affiliates, and each of their respective stockholders, trustees, directors,
officers and other Representatives, on the other hand (collectively in such
capacities, the “Indemnitees”) from and against and in respect of any and all
Claims, Damages and Losses which arise out of, relate to or result from:
 
 
35

--------------------------------------------------------------------------------

 
 
(a) in respect of Seller’s or Parent’s capacity as Indemnitor:
 
(i) the inaccuracy in or breach of any representation or warranty made by an
Indemnitor in any Transaction Document (including the Schedule of Exceptions),
 
(ii) the breach or non-fulfillment of any covenant or agreement made by
Indemnitor in any Transaction Document,
 
(iii) the Retained Liabilities (including any Liabilities set forth on Section
3.11 of the Schedule of Exceptions or in respect of Taxes or ERISA arising prior
to Closing),
 
(iv) any Claim for finder’s fees Seller or Parent incurs, and
 
(v)  enforcing the indemnity hereunder.
 
(b) in respect of SC’s or Purchaser’s capacity as Indemnitor:
 
(i) the inaccuracy in or breach of any representation or warranty made by an
Indemnitor in any Transaction Document (including the Schedule of Exceptions),
 
(ii) the breach or non-fulfillment of any covenant or agreement made by
Indemnitor in any Transaction Document,
 
(iii) the Assumed Liabilities,
 
(iv) any Claim for finder’s fees SC or Purchaser incurs, and
 
(v) enforcing the indemnity hereunder.
 
7.03 Notice of Indemnification Claims.
 
(a) Notice of Claims.  If (i) a Claim is made by a third party against any
Indemnitee, (ii) the Indemnitee believes in good faith that such party has
experienced or incurred Damages, and (iii) the Indemnitee believes in good faith
that it may be entitled to indemnification under Section 7.02, then such
Indemnitee shall give to Parent written notice of such Claim or Damages
(“Indemnification Notice”) as soon as reasonably practicable (provided that
failure to give such notice shall not limit an Indemnitor’s indemnification
obligation hereunder except to the extent that the delay in giving, or failure
to give, the notice adversely affects an Indemnitor’s ability to defend against
the Claim).  If a Claim relates to an action filed by a third party, such notice
will be given by the Indemnitee to Seller promptly but in no event more than
thirty (30) days after the Indemnitee has received written notice of such Claim
(provided that failure to give such notice shall not limit an Indemnitor’s
obligation hereunder except to the extent that the delay in giving, or failure
to give, the notice adversely affects an Indemnitor’s ability to defend against
the Claim).  The Indemnification Notice will describe with reasonable
specificity the nature of the Claim, a good faith estimate of the Damages (to
the extent then known) and the basis for the Damages associated therewith.
 
 
36

--------------------------------------------------------------------------------

 
 
(b) Procedure in Event of Indemnification Claim.  If an Indemnitee desires to
assert an indemnification claim pursuant to Section 7.02, the Indemnitee
promptly shall provide an Indemnification Notice to Parent or SC, as applicable,
in accordance with the procedures set forth in Section 7.03(a).  If Parent or
SC, as applicable, within thirty (30) days after receipt of the Indemnification
Notice does not object to the propriety of the indemnification claims described
as being subject to indemnification pursuant to Section 7.02 or the amount of
Damages asserted in the Indemnification Notice, the indemnification claims
described in the Indemnification Notice shall be deemed final and binding (a
“Permitted Indemnification Claim”).  If Parent or SC, as applicable, contests
the propriety of an indemnification Claim described on the Indemnification
Notice and/or the amount of Damages associated with such Claim, then Parent or
SC, as applicable, shall deliver to the Indemnitee a written notice detailing
with reasonable specificity all then known objections the Indemnitee has with
respect to the indemnification claims contained in the Indemnification Notice
(“Indemnification Objection Notice”).  If Parent or SC, as applicable, and the
Indemnitee are unable to resolve the disputed matters described in the
Indemnification Objection Notice within fifteen (15) business days after the
date the Indemnitee received the Indemnification Objection Notice, the disputed
matters will be resolved by litigation in an appropriate court of competent
jurisdiction. Any undisputed indemnification claims contained in the
Indemnification Notice shall be deemed to be final and binding and shall
constitute a Permitted Indemnification Claim.  If Final Resolution of the
litigation results in all or any portion of an indemnification Claim properly
being subject to indemnification pursuant to Section 7.02, such Claim or portion
thereof shall be final and binding and shall constitute a Permitted
Indemnification Claim.
 
(c) Defense of Third Party Claims.
 
(i) An Indemnitee against whom a third party Claim is made shall give Parent or
SC, as applicable, notice of such Claim in accordance with Section 7.03(a) so
that an Indemnitor shall have an opportunity to defend such Claim, at such
Indemnitor’s sole expense and with legal counsel selected by an Indemnitor and
reasonably satisfactory to the Indemnitee; provided, that such Indemnitee at all
times also shall have the right to participate fully in or to assume control of
such defense at such Indemnitee’s sole expense and each Indemnitor will
cooperate fully with the Indemnitee; provided, further, that if the Indemnitee
undertakes the sole defense of such Claim, it shall defend such Claim in good
faith, shall apprise Parent or SC, as applicable, from time to time as the
Indemnitee deems appropriate of the progress of such defense and shall not
consent to the entry of any judgment or enter into any settlement except with
the written consent of Parent or SC, as applicable (which consent shall not be
unreasonably withheld, conditioned or delayed).  In addition, the Indemnitee
will have the right to employ one law firm as legal counsel, together with a
separate local law firm in each applicable jurisdiction (each, “Separate
Counsel”), to represent the Indemnitee in any action or group of related actions
if, in the Indemnitee’s reasonable judgment at any time, either a conflict of
interest between the Indemnitee and an Indemnitor exists with respect to such
Claim or there may be defenses available to the Indemnitee that are different
from or in addition to those available to either Indemnitor, and in that event:
(i) the reasonable fees and expenses of such Separate Counsel will be paid by
the Indemnitors; and (ii) each Indemnitor and the Indemnitee will have the right
to conduct its own defense of such Claim.  Failure of Parent or SC, as
applicable, to give an Indemnitee written notice of its election to defend such
Claim within twenty (20) days after receipt of notice thereof shall be deemed a
waiver by each Indemnitor of its right to defend such Claim.  If both
Indemnitors shall
 
 
37

--------------------------------------------------------------------------------

 
 
elect not to assume the defense of such Claim (or if both Indemnitors shall be
deemed to have waived its right to defend such Claim), the Indemnitee against
whom such Claim is made shall have the right, but not the obligation, to
undertake the sole defense of, and at the expense of, the Indemnitors (including
the payment of the Indemnitees’ reasonable attorneys’, accountant and expert
fees).  No Indemnitor, in the defense of such Claim, shall consent to the entry
of any judgment or enter into any settlement (except with the prior written
consent of the Indemnitee, which shall not be unreasonably withheld, conditioned
or delayed) that includes any admission of Liability by, on behalf of or with
respect to any indemnified party or does not include as an unconditional term
thereof the giving by the claimant to all the Indemnitees against whom such
Claim is made or indemnification is provided of a general release from all past,
present and future Liability in respect of, relating to or arising from such
Claim or the alleged acts or omissions on which such Claim is based (which
release shall exclude only any obligations incurred in connection with any such
settlement) or contains any limitation, restriction, sanction or restriction on
the conduct, or conduct of any business, by any such Indemnitee.
 
7.04 Limitations.
 
(a) An indemnified party shall not be entitled to indemnification under
Section 7.02(a)(i) or Section 7.02(b)(i), except if and to the extent that the
aggregate Losses incurred by the Indemnitees exceeds the sum of $15,000 (the
“Threshold Amount”), and, if and when the aggregate amount of Losses for which
the Indemnitees may recover under Section 7.02(a)(i) or Section 7.02(b)(i), as
applicable, exceeds the Threshold Amount, then such Indemnitees shall be
entitled to indemnification for Losses in excess of such amount.  The
limitations set forth in this Section 7.04(a) shall not apply to (A) any Claims
related to an inaccuracy or breach of any representation or warranty contained
in Sections 3.01 (Existence and Power), 3.02 (Authorization; Binding Effect),
3.27 (Finders’ Fees), 4.01 (Existence and Power), 4.02 (Authorization; Binding
Effect) 4.06 (Finders’ Fees) or 4.07 (Payment of Liabilities), or (B) any Claims
based on a finding of fraud or willful misrepresentation.
 
(b) Subject to the limitations set forth in this Article VII, and except for
Claims based upon a finding of fraud or willful misrepresentation, no Indemnitee
shall be entitled to indemnification under Section 7.02(a)(i) in an aggregate
amount greater than the sum of (i) $150,000, plus (ii) any Earn-Out Payment to
which SC becomes obligated pursuant to Section 2.03(b).  Except for Claims based
upon a finding of fraud or willful misrepresentation, the indemnification
provisions set forth in this Article VII shall be the Indemnitees’ sole and
exclusive remedy for all Claims, Losses and Damages arising out of the matters
set forth in this Article VII and Seller and Parent, on the one hand, and SC and
Purchaser, on the other hand, hereby waive, for and on behalf of all of their
related Indemnitees, any and all other remedies, whether at law or in equity,
that are otherwise available to the Indemnitees, or any of them, arising out of
this Agreement and the transactions contemplated hereby; provided, however, that
notwithstanding the foregoing, nothing in this Agreement shall eliminate the
ability of a party hereto to apply for equitable remedies to enforce the other
party’s or parties’ obligations under this Agreement.
 
(c) THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VII SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE INDEMNIFIABLE DAMAGES ARE BASED UPON PAST, PRESENT OR
FUTURE ACTS, CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR
FUTURE, FRAUDULENT
 
 
38

--------------------------------------------------------------------------------

 
 
TRANSFER ACT, ENVIRONMENTAL LAW, OR PRODUCTS LIABILITY, SECURITIES OR OTHER LAW)
AND REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM
INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE CONCURRENT, CONTRIBUTORY
OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR
CONCURRENT STRICT LIABILITY IMPOSED UPON THE PERSON SEEKING
INDEMNIFICATION.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VII ARE NOT
INTENDED TO AFFECT AN INDEMNITEE’S OBLIGATION TO USE COMMERCIALLY REASONABLE
EFFORTS TO MITIGATE DAMAGES WITH RESPECT TO ANY CLAIM.
 
(d) NOTWITHSTANDING ANY PROVISION HEREIN, NO INDEMNITOR SHALL IN ANY EVENT BE
LIABLE TO AN INDEMNITEE ON ACCOUNT OF ANY INDEMNITY OBLIGATION SET FORTH IN
SECTION 7.02 FOR ANY INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (EXCLUDING ANY
PUNITIVE DAMAGE ASSESSED AGAINST AN INDEMNITEE IN RESPECT OF A CLAIM BY A THIRD
PARTY).
 
7.05 Right of Setoff.  Each of Purchaser and SC shall be entitled to set-off the
amount of any indemnification payment owed to Purchaser or SC under this Article
VII against any amounts SC or Purchaser may owe either Parent or Seller,
including any obligations of SC to pay any Earn-Out Payment pursuant to Section
2.03(b) and any amounts SC may become obligated to pay under the Services
Agreement; provided, however, that any amounts which SC may become obligated to
pay under the Services Agreement which are set-off by Purchaser or SC in
accordance with this Section 7.05 shall be: (a) first, treated as payments made
by Purchaser under the Promissory Note referenced in Section 6.01(d) until such
Promissory Note is paid in full; and (b) second, after such Promissory Note is
paid-in-full, treated as an indemnity payment pursuant to this Article VII.
 
ARTICLE VII
TERMINATION
 
8.01 Termination of Agreement.   This Agreement may be terminated at any time
prior to the Closing Date as follows and in no other manner:
 
(a) by the mutual written consent of SC and Purchaser, on the one hand, and
Seller and Parent, on the other;
 
(b) by either Parent or Seller, on the one hand, or either Purchaser or SC, on
the other hand, by written notice to the other parties hereto, if any
Governmental Authority with jurisdiction over such matters shall have issued an
order permanently restraining, enjoining or otherwise prohibiting the
Transactions, and such order shall have become final and unappealable; provided,
however, that the terms of this Section 8.01(b) shall not be available to any
party unless such party shall have used its commercially reasonable efforts to
oppose any such order or to have such order vacated or made inapplicable to the
Transactions to which such order relates;
 
(c) by any of Parent, Seller, SC or Purchaser, by written notice to the other
parties hereto, if the Transactions shall not have been consummated on or before
October 31, 2009.
 
 
39

--------------------------------------------------------------------------------

 
 
(d) by either SC or Purchaser, by written notice to Seller, in the event (i)
that any representation or warranty of Seller contained herein that is qualified
by materiality or Material Adverse Effect (or similar concept) is not true and
correct, or if not so qualified, is not true and correct in all material
respects, or (ii) of a material breach by Seller of any covenant of Seller
contained in this Agreement, in either case which cannot be or has not been
cured within ten (10) days after the giving of written notice to Seller of such
inaccuracy or breach; or
 
(e) by either Parent or Seller, by written notice to Purchaser, in the event (i)
that any representation or warranty of Purchaser contained herein that is
qualified by materiality or Material Adverse Effect (or similar concept) is not
true and correct, or if not so qualified, is not true and correct in all
material respects, or (ii) of a material breach by Purchaser of any covenant or
agreement of Purchaser contained in this Agreement, in either case which cannot
be or has not been cured within ten (10) days after the giving of written notice
to Purchaser of such inaccuracy or breach.
 
8.02 Effect of Termination.   If this Agreement is terminated pursuant to
Section 8.01, (i) this Agreement shall forthwith become void and have no further
force or effect, and (ii) the parties shall have no Liability under this
Agreement, provided that termination is not based on a willful material breach
of any agreement or covenant set forth in this Agreement, in which event the
terminating party will be entitled to exercise any and all remedies available
under law or for such breach.  Notwithstanding the foregoing, the obligations of
the parties contained in this Section 8.02 and Section 9.03 shall survive any
such termination.
 
ARTICLE IX
CONFIDENTIALITY
 
9.01 Definition.  “Confidential Information” shall mean any and all information
concerning the Business or the business affairs of SC, Purchaser or Seller, and
shall include such information as it relates to any Affiliate of SC, Purchaser
or Seller.  Without limiting the generality of the foregoing, Confidential
Information includes but is not limited to:
 
(a) proprietary information of SC, Purchaser, Parent or Seller;
 
(b) financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, business plans, the names
and backgrounds of key personnel, customer lists and customer information,
personnel training and techniques and materials, marketing plans or market
expansion proposals and sales techniques and materials of SC, Purchaser, Parent
or Seller, however documented;
 
(c) information that it could be reasonably inferred to confer a competitive
advantage against SC, Purchaser, Parent or Seller;
 
(d) information the release of which could be reasonably inferred to be
detrimental to SC, Purchaser, Parent or Seller;
 
(e) product specifications, discoveries, improvements, processes, marketing and
service methods or techniques, formulae, designs, styles, specifications, data
bases, computer programs (whether in source code or object code), know-how,
strategies, current and anticipated
 
 
40

--------------------------------------------------------------------------------

 
 
customer requirements, price lists, market studies, and any other information,
however documented, that is a trade secret of SC, Purchaser, Parent or Seller
under applicable Law; and
 
(f) notes, analyses, compilations, studies, summaries, and other material
prepared by or for SC, Purchaser, Parent or Seller containing or based, in whole
or in part, on any information included in the foregoing.
 
Notwithstanding anything to the contrary above, the term “Confidential
Information” does not include information that: (x) is or becomes generally
available to the public other than as a result of a disclosure by the receiving
party or its representatives; (y) was within the receiving party’s possession
prior to its being furnished to the receiving party by or on behalf of the
disclosing party pursuant hereto; or (z) becomes available to the receiving
party on a non-confidential basis from a source other than the disclosing party
or any of its representatives (provided that with respect to clauses (y) and (z)
above, the source of such information was not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the disclosing party or any other party with respect to such
information).
 
9.02 Acknowledgments and Agreements by Seller and Parent.  Each of Seller and
Parent hereby acknowledge, agree and covenant that until the date that is five
(5) years after the Closing Date, such Person and its Affiliates will keep
confidential, will hold for the sole benefit of SC and Purchaser, and will not
use except on behalf of either SC or Purchaser, all Confidential Information,
which such Person acknowledges is, or shall be, proprietary to either SC or
Purchaser, as applicable; provided, however, that any Confidential Information
that is also considered a trade secret under applicable Law, shall not be
disclosed by such Person as long as such information remains a trade secret and
is not generally known or available to the public other than as a result of
unauthorized or unlawful disclosure directly or indirectly by such Person.  Each
of Seller and Parent agrees that upon request it shall forthwith return to
Purchaser, or destroy to the satisfaction of Purchaser, all Confidential
Information in whatever form such information is in the possession of such
Person or under such Person’s control, and shall additionally return all
documents and other property that is in such Person’s possession or under such
Person’s control and belonging to either SC or Purchaser.  Notwithstanding the
foregoing, the obligations of confidentiality, nondisclosure and non-use with
respect to Confidential Information required by this Section 9.2 shall not apply
to any Confidential Information required to be disclosed by law or stock
exchange, in any such case only after giving the non-disclosing party as much
advance notice of the possibility of such disclosure as practical so that the
non-disclosing party may attempt to stop such disclosure or obtain a protective
order concerning such disclosure.
 
ARTICLE X
MISCELLANEOUS PROVISIONS


10.01 Amendment and Modifications.   This Agreement may be amended, modified and
supplemented only by the written agreement of all of the parties hereto which
states that it is intended to be a modification of this Agreement.
 
10.02 Waiver of Compliance.   Any failure of a party hereto to comply with any
obligation, covenant, agreement or condition herein may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver.  No delay on the part of any
 
 
41

--------------------------------------------------------------------------------

 
 
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party hereto of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege
hereunder.  Unless otherwise provided, the rights and remedies herein provided
are cumulative and are not exclusive of any rights or remedies which the parties
hereto may otherwise have at law or in equity.  Whenever this Agreement requires
or permits consent by or on behalf of a party, such consent shall be given in
writing in a manner consistent with the requirements for a waiver of compliance
as set forth in this Section 9.02.
 
10.03 Expenses.   All costs and expenses (including all fees and disbursements
of legal counsel, financial advisors and accountants) incurred in connection
with the negotiation and preparation of this Agreement, the performance of the
terms hereof and the consummation of the Transactions, shall be paid by the
respective party incurring such costs and expenses, whether or not the Closing
shall have occurred.
 
10.04 Remedies.   To the maximum extent permitted by Law, except as otherwise
specifically provided by this Agreement, all rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available under applicable Law.
 
10.05 Waiver of Jury Trial.   EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.05.
 
10.06 Notices.   All notices, requests, demands and other communications
required or permitted hereunder shall be in writing to:
 
 

 
(a)     Seller:
Daily Strength, Inc.
   
HSW International, Inc.
   
One Capital City Plaza
   
3350 Peachtree Road, Suite 1600
   
Atlanta, GA 30326
   
Attention:  Bradley T. Zimmer,

 
 
42

--------------------------------------------------------------------------------

 
 
 

   
    Executive Vice President and
   
    General Counsel
   
 
   
 
   
 
       
          With a copy to:
Wyrick Robbins Yates & Ponton LLP
   
4101 Lake Boone Trail, Suite 300
   
Raleigh, NC 27607
   
Attention:  Donald R. Reynolds
   
 
   
 
   
 
       
(b)     Parent:
HSW International, Inc.
   
One Capital City Plaza
   
3350 Peachtree Road, Suite 1600
   
Atlanta, GA 30326
   
Attention:  Bradley T. Zimmer,
   
    Executive Vice President and
   
    General Counsel
   
 
   
 
   
 
 
 
   
          With a copy to:
Wyrick Robbins Yates & Ponton LLP
   
4101 Lake Boone Trail, Suite 300
   
Raleigh, NC 27607
   
Attention:  Donald R. Reynolds
   
 
   
 
   
 
       
(c)     SC:
Sharecare, Inc.
   
One Capital City Plaza
   
3350 Peachtree Road, Suite 1500
   
Atlanta, GA 30326
   
Attention:  Colin Daniel,
   
    Vice President, Finance
   
 
   
 
   
 
       
(d)     Purchaser:
DS Acquisition, Inc.
   
c/o Sharecare, Inc.
   
One Capital City Plaza

 
 
 
43

--------------------------------------------------------------------------------

 
 

   
3350 Peachtree Road, Suite 1500
   
Atlanta, GA 30326
   
Attention:  Colin Daniel,
   
    Vice President, Finance
   
 
   
 
   
 
       
          In either case with a copy to:
Nelson Mullins Riley & Scarborough LLP
   
201 17th Street, NW, Suite 1700
   
Atlanta, GA 30363
   
Attention: Jeff Allred
   
 
   
 
   
 



Notices will be deemed given (a) three (3) business days after being mailed by
certified or registered United States mail, postage prepaid, return receipt
requested, (b) on the first business day after being sent, prepaid, by
nationally recognized overnight courier that issues a receipt or other
confirmation of delivery, (c) when received (to the extent receipt is confirmed
by telephone) if sent by facsimile transmission or email or (d) at the time
delivered by hand.
 
10.07 Governing Law.   This Agreement and the legal relationship among the
parties hereto shall be governed and construed under the laws of the State of
Delaware.
 
10.08 Assignment.   This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, but neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided, that, subject to the
conditions and terms set forth herein, each of SC or Purchaser may assign its
rights and obligations under this Agreement to any Person that succeeds to
substantially all of such Person’s assets and liabilities.
 
10.09 Counterparts.   This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The exchange of copies
of this Agreement and of signature pages by electronic transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or Portable Document Format shall be
deemed to be their original signatures for all purposes.
 
10.10 Headings.   The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.
 
10.11 Entire Agreement.   This Agreement, including the exhibits and schedules
hereto, the Schedule of Exceptions and the other documents and certificates
delivered pursuant to the
 
 
44

--------------------------------------------------------------------------------

 
 
terms hereof, set forth the final, complete and exclusive agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto.
 
10.12 Third Parties.   Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person other than the parties hereto or their successors and
assigns any rights or remedies under or by reason of this Agreement except as
expressly set forth herein or in the Transaction Documents.
 
10.13 Representation by Counsel; Interpretation.   Each of Parent and Seller, on
the one hand, and each of SC and Purchaser, on the other hand, each acknowledge
that such parties have been represented by legal counsel in connection with this
Agreement and the Transactions.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and any such
right is expressly waived.  The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of Parent, Seller, SC
and Purchaser.
 
10.14 Severability.   In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision or provisions shall be ineffective only to the extent of
such invalidity, illegality or unenforceability, without invalidating the
remainder of such provision or provisions or the remaining provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or provisions had never been contained herein, unless
such a construction would be unreasonable.
 
10.15 Time of Essence.  With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
 
45

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
Asset Purchase Agreement
 
IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first above written.
 

 
HSW INTERNATIONAL, INC.
     
By: /s/ Bradley T. Zimmer
 
Name:  Bradley T. Zimmer
  Title:  Executive Vice President & General Counsel 

 
 

 
 

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
Asset Purchase Agreement
 
IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first above written.
 

 
DAILY STRENGTH, INC.
     
By: /s/ Bradley T. Zimmer
 
Name:  Bradley T. Zimmer
  Title:  Secretary 

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Sharecare, Inc.
Asset Purchase Agreement
 
IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first above written.
 

 
SHARECARE, INC.
     
By: /s/ Colin Daniel
 
Name:  Colin Daniel
  Title:  Vice President, Finance 

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Signature Page to the Sharecare, Inc.
Asset Purchase Agreement
 
IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first above written.
 

 
DS ACQUISITION, INC.
     
By: /s/ Colin Daniel
 
Name:  Colin Daniel
 
Title:  Vice President, Finance

 